Exhibit 10a

EXECUTION VERSION

MASTER RESTRUCTURING AGREEMENT

BY AND BETWEEN

BRISTOL-MYERS SQUIBB COMPANY

AND

SANOFI

DATED AS OF SEPTEMBER 27, 2012

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I

  CERTAIN DEFINED TERMS      2   

ARTICLE II

  RESTRUCTURING OF TERRITORY PARTNERSHIPS AND LOCAL COUNTRY COMMERCIALIZATION
ARRANGEMENTS      16   

2.1

  Territory B Partnership      16   

2.2

  U.S. Irbesartan Partnership      20   

2.3

  Territory A Partnership      22   

2.4

  Opt-out Agreements      26   

2.5

  Autogenerics and Other Sanofi Generic Products      27   

2.6

  Clinical Trial Supplies      30   

2.7

  Initial Closing      30   

2.8

  Initial Closing Date Deliveries      30   

2.9

  Additional Closing Deliveries      31   

2.10

  Inventory Purchase      31   

2.11

  Remuneration Payments      33   

2.12

  Market Withdrawal      35   

2.13

  Other Alliance Agreements      36   

ARTICLE III

  FINISHED PRODUCT MANUFACTURING AND IRBESARTAN API MANUFACTURING      36   

3.1

  Irbesartan Products and Clopidogrel Products      36   

3.2

  Irbesartan API Manufacturing      37   

3.3

  Supply/Tolling Agreements      38   

3.4

  Resolution of Inconsistencies      38   

3.5

  Industrial Committee      38   

ARTICLE IV

  REPRESENTATIONS AND WARRANTIES      38   

4.1

  Representations and Warranties of the Parties      38   

4.2

  Additional Representation and Warranty of BMS      40   

ARTICLE V

  CERTAIN REGULATORY MATTERS      41   

5.1

  Marketing Authorizations      41   

5.2

  Pharmacovigilance      41   

ARTICLE VI

  DILIGENCE OBLIGATIONS      43   

6.1

  No Obligations Generally      43   

6.2

  Certain Limitations      44   

6.3

  Regulatory Filings      44   

6.4

  Restricted Countries      44   

ARTICLE VII

  INTELLECTUAL PROPERTY      44   

7.1

  Trademark Transition      44   

7.2

  Intellectual Property Damages      46   

ARTICLE VIII

  COVENANTS      47   

8.1

  Antitrust Filings      47   

8.2

  ICC Disputes      48   

8.3

  Non-Competition      48   

8.4

  Works Council Notifications and TUPE Matters      50   

 

i

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

8.5

  Third Party Contracts      50   

8.6

  Payment of Pharma Fee      51   

8.7

  NDC Codes      51   

8.8

  Confidentiality; Public Announcements      51   

8.9

  Notification of Certain Matters      52   

8.10

  Additional Closings      52   

8.11

  Books and Records      53   

8.12

  Further Assurances; Cooperation      53   

8.13

  Alliance Agreement Amendments      54   

8.14

  Discontinuation in Brazil      54   

8.15

  Conduct of Business Prior to the Initial Closing Date      54   

8.16

  Termination of Alliance Agreements      54   

ARTICLE IX

  INDEMNIFICATION      55   

9.1

  Generally      55   

ARTICLE X

  CLOSING CONDITIONS      59   

10.1

  Initial Closing Date Conditions to Each Party’s Obligation      59   

10.2

  Additional Closing Date Conditions to Each Party’s Obligation      59   

ARTICLE XI

  TERMINATION      60   

11.1

  Termination      60   

11.2

  Effect of Termination      60   

ARTICLE XII

  MISCELLANEOUS      61   

12.1

  Notices      61   

12.2

  Governing Law      62   

12.3

  Specific Performance      62   

12.4

  Dispute Resolution      62   

12.5

  No Third Party Beneficiaries      63   

12.6

  Severability      63   

12.7

  Assignment      63   

12.8

  Waivers and Amendments      64   

12.9

  Expenses; Currency of Payments      64   

12.10

  Waiver of Jury Trial      64   

12.11

  Counterparts      65   

12.12

  Entire Agreement      65   

12.13

  Performance of Affiliates’ Obligations      65   

12.14

  Indirect Taxes      65   

LIST OF SCHEDULES

 

  Schedule 1.1(a)

             Closing Date Agreements

  Schedule 1.1(c)

             Territory A

  Schedule 1.1(d)

             Territory B1

  Schedule 2.10

             Inventory Purchase

  Schedule 4.1(c)

             Ownership

  Schedule 4.2(b)

             Assigned Contracts

  Schedule 5.1(a)

             Marketing Authorizations

 

ii

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

Schedule 6.4

   Restricted Country List

Schedule 7.2(b)

   Intellectual Property Actions

Schedule 8.1

   Antitrust Filings

Schedule 8.10

   Modified Designated Country Structure

Schedule 8.16

   Termination of Alliance Agreements

Schedule 9.1

   Pending Claims LIST OF EXHIBITS

Exhibit 1.1(a)

   China Opt-out Letter

Exhibit 1.1(b)

   FDC Intellectual Property License

Exhibit 2.1(a)(i)

   Territory B1 Assignment Agreement

Exhibit 2.1(a)(ii)

   Amended and Restated Territory B Clopidogrel License

Exhibit 2.1(a)(iii)

   Amended and Restated Territory B Know-How License

Exhibit 2.1(a)(iv)

   Amended and Restated Territory B1 Know-How License

Exhibit 2.1(a)(vii)[1]

   Amended Territory B Alliance Support Agreement

Exhibit 2.1(a)(vii)[2]

   Amendment to JVB Partnership Agreement

Exhibit 2.1(h)(ii)

   Agreed Upon Principles for Terminating Co-Promotion Distribution Agreements

Exhibit 2.1(h)(iii)

   Agreed Upon Principles for Terminating Co-Marketing Distribution Agreements

Exhibit 2.1(h)(iv)

   Agreed Upon Principles for Terminating Marketing and Operating Services
Agreements

Exhibit 2.1(i)

   Agreed Upon Principles for the Winding-up of Local Partnerships

Exhibit 2.1(m)

   Cash Flow Principles Amendment

Exhibit 2.2(a)(i)

   USIrbeJV Acquisition Agreement

Exhibit 2.2(a)(iii)

   USIrbeJV Alliance Support Agreement Termination Agreement

Exhibit 2.2(a)(iv)

   Amended USIrbeJV Partnership Agreement

Exhibit 2.2(c)

   Amended and Restated USIrbeJV Irbesartan License

Exhibit 2.3(a)(i)

   Business Lease

Exhibit 2.3(h)(ii)[1]

   Amended and Restated Territory A Clopidogrel License

Exhibit 2.3(h)(ii)[2]

   Amended and Restated Territory A Irbesartan License

Exhibit 2.3(h)(iii)

   Amended and Restated Territory A Know-How License

Exhibit 2.3(h)(iv)

   Territory A Alliance Support Agreement Termination Agreement

Exhibit 2.3(h)(v)[1]

   Amended and Restated Statuts

Exhibit 2.3(h)(v)[2]

   Amended and Restated Règlement Intérieur

Exhibit 2.3(h)(vi)

   Share Forward Purchase Agreement

Exhibit 3.1(c)

   Agreed Upon Principles for Termination of the Existing Supply Agreements

Exhibit 3.3(a)[1]

   Irbesartan API Supply Agreement

Exhibit 3.3(a)[2]

   Irbesartan Crude Toll Manufacturing Agreement

Exhibit 3.3(a)[3]

   Irbesartan Intermediates Supply Agreement

 

iii

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

Exhibit 3.3(a)[4]

   Plavix Finished Product Supply Agreement

Exhibit 3.3(a)[5]

   Toll Packaging Agreement

Exhibit 5.2(d)

   Amended Irbesartan SDEA

Exhibit 5.2(g)

   Amended Clopidogrel SDEA

Exhibit 8.2

   Settlement Agreement

 

iv

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

MASTER RESTRUCTURING AGREEMENT

This MASTER RESTRUCTURING AGREEMENT (this “Agreement”) is entered into as of
September 27, 2012, by and between BRISTOL-MYERS SQUIBB COMPANY, a Delaware
corporation (“BMS”), and SANOFI, a société anonyme organized under the laws of
the French Republic (“Sanofi”, and together with BMS, the “Parties” and
individually, each, a “Party”).

WHEREAS, the Parties have entered into certain alliance arrangements relating to
two chemical entities discovered and patented by Sanofi, one known as SR 47436,
with the international non-proprietary name Irbesartan (“Irbesartan”) and one
known as SR 25990C with the international non-proprietary name Clopidogrel
Hydrogenosulphate (“Clopidogrel”);

WHEREAS, the Parties desire to simplify the overall governance, operating and
financial principles of their alliance arrangements with respect to
(i) Irbesartan Products worldwide (other than in Japan, which is not covered by
the Parties’ alliance) and (ii) Clopidogrel Products worldwide (other than in
Japan, which is not covered by the Parties’ alliance, and in the U.S.).

WHEREAS, the Parties desire to settle on the date hereof the “ICC Disputes” (as
such term is defined in the Settlement Agreement attached hereto as Exhibit
8.2);

WHEREAS, the Parties desire to:

(a) maintain their partnership and related alliance arrangements with respect to
Clopidogrel Products in the U.S.; and

(b) transition the operations of the alliance to Sanofi in the U.S. (with
respect to Irbesartan Products) and in Territory A and Territory B1 (with
respect to Irbesartan Products and Clopidogrel Products).

WHEREAS, the Parties desire (i) to transfer to Sanofi the responsibility for
global pharmacovigilance for Irbesartan Products and (ii) Sanofi to assume the
pharmacovigilance and safety reporting obligations for Clopidogrel Products (in
all Co-Marketing markets);

WHEREAS, with respect to Territory A, the Parties desire to cause JVA to lease
the business of JVA to an Affiliate of Sanofi;

WHEREAS, with respect to Territory B, the Parties desire to cause JVB to
transfer to an Affiliate of Sanofi JVB’s rights with respect to the Products
(other than with respect to Clopidogrel in the U.S.);

WHEREAS, with respect to Irbesartan in the U.S., the Parties desire for BMS to
cause its Affiliate to sell, assign and transfer, and for Sanofi’s Affiliate to
purchase, BMS’s Affiliate’s interest in USIrbeJV; and

 

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

WHEREAS, the Parties desire that Sanofi will assume at an agreed upon time the
entire manufacture and supply of Irbesartan API and Irbesartan and Clopidogrel
Products in finished forms that are currently manufactured by BMS.

NOW, THEREFORE, in consideration of the mutual covenants and the terms and
conditions contained herein, and for other good, valuable and binding
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties agree as follows:

ARTICLE I

CERTAIN DEFINED TERMS

Except where expressly stated otherwise in this Agreement, the following rules
of interpretation apply to this Agreement: (a) “includes” and “including” are
not limiting; (b) “hereof,” “hereto,” “hereby,” “herein” and “hereunder” and
words of similar import when used in this Agreement refer to this Agreement as a
whole and not to any particular provision of this Agreement; (c) “date hereof”
refers to the date set forth in the initial caption of this Agreement;
(d) “extent” in the phrase “to the extent” means the degree to which a subject
or other thing extends, and such phrase does not mean simply “if”;
(e) descriptive headings and the table of contents are inserted for convenience
only and do not affect in any way the meaning or interpretation of this
Agreement; (f) definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms; (g) references to a Person
or entity are also to its permitted successors and assigns; (h) references to an
“Article,” “Section,” “Exhibit” or “Schedule” refer to an Article or Section of,
or an Exhibit or Schedule to, this Agreement; (i) references to “$” or otherwise
to dollar amounts refer to the lawful currency of the United States; and
(j) references to a specific statute are also to all the applicable rules,
regulations and interpretations promulgated thereunder. The language used in
this Agreement shall be deemed to be the language chosen by the Parties hereto
to express their mutual intent, and no rule of strict construction shall be
applied against any Party. Except as otherwise noted, any agreement, instrument
or statute defined or referred to herein or in any agreement or instrument that
is referred to herein means such agreement, instrument or statute as from time
to time amended, modified or supplemented, including (in the case of agreements
or instruments) by waiver or consent and (in the case of statutes) by succession
of comparable successor statutes and references to all attachments thereto and
instruments incorporated therein. References to a Person are also to its
permitted assigns and successors.

The terms below shall have the corresponding meanings ascribed to them below
when used in this Agreement:

“Additional Closing” has the meaning set forth in Section 8.10(a).

“Affiliate” when used with reference to any Person, means any other Person
controlling, controlled by, or under common control with, such Person; provided,
however, that, with respect to Sanofi, the definition of Affiliate shall exclude
L’Oréal, a société anonyme organized and existing under the laws of the French
Republic. For the purposes of this definition, “control” shall refer to (a) the
possession, directly or indirectly, of the power to direct the management or

 

2

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

policies of a Person or to veto any material decision relating to the management
or policies of a Person, in each case whether through the ownership of voting
securities, by contract or otherwise; (b) the beneficial ownership, directly or
indirectly, of securities (excluding general partnership interests) representing
at least 50% of the voting power of all outstanding voting securities of a
Person; or (c) the beneficial ownership of at least 50% of the partnership
interests of a general partnership.

“Agreement” has the meaning set forth in the Preamble to this Agreement.

“Alliance Agreements” means all agreements entered into by BMS, Sanofi or any
Affiliate of BMS or Sanofi, as the case may be, in furtherance of the
development, manufacturing and/or commercialization of any Product in the U.S.
(only with respect to Irbesartan), and Territory A, Territory B, Territory B1,
the Territory A Opt-out Countries and the Territory B1 Opt-out Countries.

“Amended and Restated Règlement Intérieur” means the amended and restated
Règlement Intérieur of JVA substantially in the form attached hereto as Exhibit
2.3(h)(v)[2].

“Amended and Restated Statuts” means the amended and restated statuts of JVA
substantially in the form attached hereto as Exhibit 2.3(h)(v)[1].

“Amended and Restated Territory A Clopidogrel License” means the Territory A
Clopidogrel License, as amended and restated in substantially the form attached
hereto as Exhibit 2.3(h)(ii)[1].

“Amended and Restated Territory A Irbesartan License” means the Territory A
Irbesartan License, as amended and restated in substantially the form attached
hereto as Exhibit 2.3(h)(ii)[2].

“Amended and Restated Territory A Know-How License” means the Territory A
Know-How License, as amended and restated in substantially the form attached
hereto as Exhibit 2.3(h)(iii).

“Amended and Restated Territory B Clopidogrel License” means the non-assigned
portion of the Territory B Clopidogrel License, as amended, in substantially the
form attached hereto as Exhibit 2.1(a)(ii).

“Amended and Restated Territory B Know-How License” means the non-assigned
portion of the Territory B Know-How License, as amended, in substantially the
form attached hereto as Exhibit 2.1(a)(iii).

“Amended and Restated Territory B1 Clopidogrel License” means the Territory B
Clopidogrel License, as amended and assigned in part with respect to Territory
B1, pursuant to the Territory B1 Assignment Agreement.

 

3

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

“Amended and Restated Territory B1 Irbesartan License” means the Territory B
Irbesartan License, as amended and assigned in part with respect to Territory
B1, pursuant to the Territory B1 Assignment Agreement.

“Amended and Restated Territory B1 Know-How License” means the Territory B
Know-How License, as amended and assigned in part with respect to Territory B1,
in substantially the form attached hereto as Exhibit 2.1(a)(iv).

“Amended and Restated USIrbeJV Irbesartan License” means the USIrbeJV Irbesartan
License, as amended and restated in substantially the form attached hereto as
Exhibit 2.2(c).

“Amended Clopidogrel SDEA” has the meaning set forth in Section 5.2(g).

“Amended Irbesartan SDEA” has the meaning set forth in Section 5.2(d)

“Amended JVB Partnership Agreement” means the amended JVB Partnership Agreement,
substantially in the form attached hereto as Exhibit 2.1(a)(vii)[2].

“Amended Territory B Alliance Support Agreement” means the amended Territory B
Alliance Support Agreement, substantially in the form attached hereto as Exhibit
2.1(a)(vii)[1].

“Amended USIrbeJV Partnership Agreement” means the amended USIrbeJV Partnership
Agreement, substantially in the form attached hereto as Exhibit 2.2(a)(iv).

“Antitrust Filings” has the meaning set forth in Section 8.1(a).

“Antitrust Laws” means all laws and orders that are designed or intended to
prohibit, restrict or regulate actions having the purpose or effect of
monopolization or attempted monopolization, restraint of trade, or lessening of
competition.

“API” means an active pharmaceutical ingredient.

“Assigned Contract” has the meaning set forth in Section 4.2(b).

“Autogeneric Agreements” means each of the following agreements by and between
BMS and Sanofi: (a) Agreement, dated June 22, 2010, regarding a generic version
of Clopidogrel monotherapy in Australia; (b) Agreement, dated August 2, 2010,
regarding a generic version of Clopidogrel monotherapy in Germany;
(c) Agreement, dated October 7, 2009, regarding a generic version of Clopidogrel
monotherapy in France; (d) Agreement, dated April 6, 2010, regarding a generic
version of Clopidogrel monotherapy in Switzerland; (e) Clopidogrel Autogeneric
Agreement for Portugal, dated January 23, 2012; (f) Clopidogrel Autogenerics
Agreement for Mexico, dated January 31, 2012; (g) Irbesartan Autogenerics
Agreement for the United States, dated March 30, 2012; (h) Consent Agreement for
Zentiva and Medley generics, dated March 21, 2012 and (i) Irbesartan Autogeneric
Agreement dated July 30, 2012 (with respect to those countries in Europe set
forth on Attachment A of said agreement).

 

4

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

“Baseline Net Sales” has the meaning set forth in Section 2.5(a)(xi).

“beneficial owner” has the meaning set forth in Rule 13d-3 of the U.S.
Securities Exchange Act of 1934, as amended.

“BMS” has the meaning set forth in the Preamble to this Agreement.

“BMS Brands” has the meaning set forth in Section 7.1(a).

“BMS Employees” has the meaning set forth in Section 8.4(b).

“BMS Permitted FDC” means an FDC that includes at least the following active
ingredients: (a) either Irbesartan or Clopidogrel and (b) a BMS Proprietary
Compound, excluding, for the period beginning on the Effective Date and ending
on December 31, 2020, FDCs containing any of the following combinations of
active ingredients only: Irbesartan and Amlodipine, Irbesartan and Atorvastatin,
Irbesartan and Hydrochlorothiazide, and Clopidogrel and acetylsalicylic acid
(collectively, the “Excluded FDCs”). For the avoidance of doubt, the foregoing
exclusion does not apply to any Excluded FDC which also includes a BMS
Proprietary Compound.

“BMS JVA Partner” means BMS Investco S.A.S., a société par actions simplifiée
organized under the laws of the French Republic and an indirect wholly owned
subsidiary of BMS.

“BMS Proprietary Compound” means any compound that is either owned, in whole or
in part, by BMS or its Affiliates, or is licensed exclusively or co-exclusively
to or by BMS or its Affiliates, and, at the time of the initial inclusion of
such compound in a combination with Irbesartan or Clopidogrel, is covered by one
or more claims of a patent or patent application in any country.

“Business Day” means any day other than: (a) a Saturday or Sunday; or (b) a day
on which banking institutions located in New York, New York or Paris, France are
permitted or required by applicable law, executive order or governmental decree
to remain closed.

“Business Lease” has the meaning set forth in Section 2.3(a).

“Cash Flow Principles” has the meaning set forth in Section 2.1(m).

“Cash Flow Principles Amendment” has the meaning set forth in Section 2.1(m).

“China Opt-out Letter” means the letter agreement by and between BMS and Sanofi
dated the date hereof and attached hereto as Exhibit 1.1(a).

“Claims Made” means: (a) all lawsuits served or regulatory or other actions
commenced; (b) written demands for money or services made; and/or
(c) identification of individuals by name or other identifying information (such
as but not limited to a social security number) in an agreement tolling the
period of limitations for a claim.

 

5

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

“Clopidogrel” has the meaning set forth in the Recitals to this Agreement.

“Clopidogrel BMS Permitted FDC” means a BMS Permitted FDC with respect to
Clopidogrel.

“Clopidogrel Product” means: (a) a product with the sole active ingredient
Clopidogrel, in finished form, marketed under the trademarks Plavix® and
Iscover® or any trademark that is confusingly similar to or that is a
replacement for any such trademark; and (b) a product (an “Identified Clopi
FDC”) which contains as the only active ingredients the combination of
Clopidogrel with acetylsalicylic acid, in finished form, marketed under the
trademarks DuoPlavin®, CoPlavix® and DuoCover® or any trademark that is
confusingly similar to or that is a replacement for any such trademark.
Clopidogrel Products shall exclude any other fixed dose combinations containing
Clopidogrel.

“Clopidogrel SDEA” means the Safety Data Exchange Agreement by and between BMS
and Sanofi, effective as of January 23, 2012, regarding Clopidogrel and
Clopidogrel with acetylsalicylic acid.

“Closing Date Agreements” mean those agreements to be executed and delivered on
the Initial Closing Date listed on Schedule 1.1(a).

“Co-Marketing” or “Co-Marketed” means, for each Product and for any country in
Territory A or Territory B1, the marketing of such Product in such country under
two (2) or more trademarks by the applicable Marketing Entities.

“Co-Promotion” means, for each Product and for any country in Territory A,
Territory B1 and the U.S. for Irbesartan, the marketing of such Product in such
country under one (1) trademark by the applicable Marketing Entity.

“Covered Liabilities” has the meaning set forth in Section 9.1(c)(vi).

“Current Liability Allocation” has the meaning set forth in Section 9.1(a).

“Damage” means any liability (whether arising out of [*] or otherwise),
obligation, loss, fine, damage, arbitration award, settlement amount, penalty,
claim, cost or expense (including, without limitation, [*], fees and expenses
[*], but excluding [*]). Damages shall include, without limitation, [*]
liability, [*] liability (including, without limitation, any liability relating
to the [*]) and damages for [*].

“Designated Claims” has the meaning set forth in Section 9.1(e).

 

6

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

“Designated Country” means, as of the Initial Closing Date, any jurisdiction
listed in Schedule 8.1 attached hereto, as to which a Requisite Competition Law
Approval has not been obtained on or prior to such date.

“Designated Exchange Rate” means the exchange rate applicable for each calendar
month based on the prior month’s daily average EUR/USD rate set by the European
Central Bank each day.

“Dispute” has the meaning set forth in Section 12.4(a).

“Dispute Resolution Notice” has the meaning set forth in Section 12.4(a).

“Dollars,” “dollars,” “U.S. dollars,” “USD,” or any similar term, means the
currency of the U.S. as in effect at the time of the applicable payment.

“Estimated Future Sales” means, for each Product, the sales forecasts agreed
upon between Sanofi and BMS (or the relevant Selling Company and Purchasing
Company) pursuant to Section 2.10(a), concerning the [*] following the Initial
Closing Date, an estimate of which is set forth on Schedule 2.10.

“Estimated Market Withdrawal Adjustment” has the meaning set forth in
Section 2.12(c).

“Estimated Market Withdrawal Notice” has the meaning set forth in
Section 2.12(c)

“EU” has the meaning set forth in Section 2.5(a)(i).

“Excluded Country” has the meaning set forth in Section 8.10(b).

“Excluded FDC” has the meaning set forth in the definition of BMS Permitted FDC.

“Existing Supply Agreements” means, collectively, (a) the Irbesartan Supply
Agreement, dated as of January 1, 1997 among Sanofi, BMS, JVA and JVB; (b) the
Supply Letter Agreements dated as of January 30, 2004, October 7,
2005, December 21, 2007, June 28, 2010 and April 19, 2012 between Sanofi and
BMS; (c) the Irbesartan Finished Product Purchase and Sale Agreement, dated as
of October 17, 2001, among USIrbeJV and E.R. Squibb & Sons, LLC; and (d) the
Irbesartan Finished Product Purchase and Sale Agreement, dated as of January 1,
2007, between JVA and SWIND.

“FDC” or “fixed dose combination” means a pharmaceutical dosage form containing
fixed doses of more than one active ingredient in which all active ingredients
are present in a single tablet, capsule or other form and shall expressly
exclude so-called “co-packaging” in which separate drugs in separate dosage
forms are sold in a single unit or bundle.

“FDC Intellectual Property License” means the FDC Intellectual Property License
Agreement between Sanofi and BMS, substantially in the form attached hereto as
Exhibit 1.1(b)

“Generic Products” has the meaning set forth in Section 2.5(a).

 

7

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

“Governmental Authority” means any federal, state or local or any foreign or
supranational government, governmental, regulatory or administrative authority,
agency or commission or any court, tribunal or judicial or arbitral body, in
each case, of competent jurisdiction.

“High Value” has the meaning set forth in Section 2.12(d).

“ICC” has the meaning set forth in Section 12.4(b).

“ICC Disputes” has the meaning set forth in the Settlement Agreement attached
hereto as Exhibit 8.2.

“Identified Clopi FDC” has the meaning set forth in the definition of
Clopidogrel Product.

“Identified Irbe FDC” has the meaning set forth in the definition of Irbesartan
Product.

“IFRS” has the meaning set forth in the definition of IFRS Net Sales.

“IFRS Net Sales” means, with respect to a Product, net sales of Sanofi (or its
Affiliates or their respective licensees or sublicensees) as audited and
reported in Euros by Sanofi (or its Affiliates or licensees) in accordance with
International Financial Reporting Standards (“IFRS”), as IFRS may be modified
from time to time. For the avoidance of doubt: (a) IFRS Net Sales shall not
include samples, compassionate use of the Products and the like; provided that
revenue from Products sold to third parties for clinical trial purposes shall be
included in IFRS Net Sales; and (b) any Damages paid by Sanofi pursuant to
Article IX hereof shall not be treated as a deduction for purposes of
calculating IFRS Net Sales. In calculating IFRS Net Sales, the Parties shall
disregard any related Know-How, Discovery or other royalties paid to Sanofi
after [*] on Clopidogrel Products or Irbesartan Products.

“Indemnified Party” has the meaning set forth in Section 9.1(c)(vii).

“Indemnifying Party” has the meaning set forth in Section 9.1(h)(ii).

“Independent Expert” has the meaning set forth in Section 2.12(e).

“Industrial Committee” has the meaning set forth in Section 3.5.

“Initial Closing Date” means the later of January 1, 2013 or the first date upon
which all of the JVA Closing, the JVB Closing, and the USIrbeJV Closing may
occur.

“Irbesartan” has the meaning set forth in the Recitals to this Agreement.

“Irbesartan API Supply Agreement” means the Supply Agreement to be entered into
by Swords Laboratories, as supplier, and SWIND, as purchaser, in substantially
the form attached hereto as Exhibit 3.3(a)[1].

 

8

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

“Irbesartan BMS Permitted FDC” means a BMS Permitted FDC with respect to
Irbesartan.

“Irbesartan Crude Toll Manufacturing Agreement” means the Manufacturing
Agreement to be entered into by SWIND, as Contractor, and Swords Laboratories,
as Principal, in substantially the form attached hereto as Exhibit 3.3(a)[2].

“Irbesartan Intermediates Supply Agreement” means the Supply Agreement to be
entered into by SWIND, as supplier, and Swords Laboratories, as purchaser, in
substantially the form attached hereto as Exhibit 3.3(a)[3].

“Irbesartan Product” means: (a) a product with the sole active ingredient
Irbesartan, in finished form, marketed under the trademarks Aprovel®, Karvea®
and Avapro® or any trademark that is confusingly similar to or that is a
replacement for any such trademark; and (b) a product (an “Identified Irbe FDC”)
which contains as the only active ingredients the combination of Irbesartan with
Hydrochlorothiazide, in finished form, marketed under the trademarks CoAprovel®,
Avalide® and Karvezide® or any trademark that is confusingly similar to or that
is a replacement for any such trademark. Irbesartan Products shall exclude any
other fixed dose combinations containing Irbesartan.

“Irbesartan SDEA” means the Safety Data Exchange Agreement by and between BMS
and Sanofi, effective as of April 15, 2008, as amended, effective as of
November 15, 2009, regarding Irbesartan and Irbesartan with Hydrochlorothiazide,
in finished form.

“JVA” means Sanofi Pharma Bristol-Myers Squibb, a société en nom collectif
organized under the laws of the French Republic.

“JVA Closing” means the closing of the transactions set forth in Section 2.3.

“JVB” means Bristol-Myers Squibb Sanofi Pharmaceuticals Holding Partnership, a
Delaware general partnership.

“JVB Closing” means the closing of the transactions set forth in Section 2.1.

“JVB Partnership Agreement” means the Partnership Agreement of Bristol-Myers
Squibb Sanofi Pharmaceuticals Holding Partnership, by and between sanofi-aventis
US LLC (as successor in interest to Sanofi Pharmaceuticals, Inc.) and
Bristol-Myers Squibb Investco, Inc., dated as of January 1, 1997.

“Knowledge,” when used with respect to BMS, means the actual knowledge, without
need for independent inquiry, of BMS’s Senior Vice President for Regulatory
Affairs, BMS’s in-house legal counsel with responsibility for the Sanofi
alliance and BMS’s Alliance Manager.

“Lease Payment” has the meaning set forth in Section 2.3(a).

“Liability Allocation” has the meaning set forth in Section 9.1(c).

 

9

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

“License Agreements” has the meaning set forth in Section 7.2(a).

“Low Value” has the meaning set forth in Section 2.12(d).

“Market Withdrawal” means a withdrawal of a Product from the market in a country
or countries which has or is reasonably expected to have an adverse effect
(which is material) on sales of such Product respectively, in Territory A, or
all the Territory A Opt-out Country(ies), as a whole, and is (a) mandated by a
Governmental Authority; (b) implemented by Sanofi or its Affiliates in
anticipation of a withdrawal that Sanofi believes in good faith to be reasonably
likely to be mandated in the future by a Governmental Authority (either by
reason of statements from such Governmental Authority, mandated withdrawals in
other jurisdictions or other objective facts); or (c) implemented by Sanofi or
its Affiliates in lieu of complying with new requirements or conditions imposed
by a Governmental Authority, which requirements or conditions are reasonably
expected by Sanofi to have an adverse effect (which is material) on sales of
such Product in such country or result in material costs and other burdens to
Sanofi or its Affiliates in respect of such Product in such country, which
expectation is reasonably supported by available facts; in each case, to the
extent such Governmental Authority mandated withdrawal or the imposition of such
requirements or conditions by a Governmental Authority is not attributable to
acts or omissions of Sanofi or its Affiliates that constitute negligence or
willful misconduct. For purposes of this Agreement, Sanofi’s or its Affiliate’s
withdrawal or decision to withdraw a Product by Sanofi (instead of complying
with a new requirement or condition of a Governmental Authority contemplated
under clause (c) above) shall not in and of itself be deemed to be negligent or
willful misconduct.

“Market Withdrawal Adjustment” means, in the event of a Market Withdrawal
occurring prior to the Termination Date, an adjustment (or adjustments, in the
event of more than one (1) Market Withdrawal) to the payment owed by Sanofi to
BMS or any of its Affiliates under Section 2.3(g) if the country(ies) in which a
Market Withdrawal occurred is within Territory A, determined in accordance with
the Share Forward Purchase Agreement and/or under Section 2.4(b) if the
country(ies) in which a Market Withdrawal occurred is(are) Territory A Opt-out
Country(ies), determined in accordance with Section 2.12. Such adjustment shall
be a percentage corresponding to the remuneration received by BMS and its
Affiliates attributable to the Product(s) which have been the subject of a
Market Withdrawal in the country in which such Market Withdrawal occurred
divided by the total remuneration received by BMS and its Affiliates for either:
(a) Territory A if the country in which a Market Withdrawal occurred is within
Territory A (in which case the remuneration received by BMS and its Affiliates
shall be understood as the remuneration received by BMS and its Affiliates from
JVA (whether through distributions resulting from its share of profits in JVA or
royalties)); or (b) Territory A Opt-out Countries if the country in which the
Market Withdrawal occurred is a Territory A Opt-out Country, in each case during
the four (4) calendar quarters preceding the occurrence of the Market
Withdrawal.

“Market Withdrawal Adjustment Resolution Date” has the meaning set forth in
Section 2.12(c).

 

10

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

“Marketing Entity” has the meaning set forth under the definition Entité de
Marketing in the Règlement Intérieur of JVA.

“Modified Designated Country Structure” has the meaning set forth in
Section 8.10(a).

“Monetary Claim” has the meaning set forth in Section 9.1(h)(ii).

“Net Sales” (with respect to Clopidogrel Product in the U.S.) has the meaning
ascribed to it in the Territory B Alliance Support Agreement. For the sake of
clarity, the U.S. Pharma Fee will be deducted from such Net Sales in computing
the royalties due in 2012 and thereafter under the Territory B Clopidogrel
License.

“New Liability Claims” has the meaning set forth in Section 9.1(g).

“Notices” has the meaning set forth in Section 12.1.

“Opt-out Agreements” means each of the: (a) “Opt-out” Letter dated November 24,
1998, as modified by a letter dated December 15, 1998; (b) “TMC A” Letter
Agreement dated November 15, 2006 (Irbesartan in Denmark, Finland,
Norway/Iceland, Sweden and Ireland); (c) Letter regarding Change of Commercial
Structure for Clopidogrel in Malaysia, dated November 19, 2010; (d) Letter
regarding Change of Commercial Structure for Clopidogrel in Singapore, dated
December 17, 2010; (e) Letter regarding Change of Commercial Structure for
Clopidogrel in Turkey, dated December 17, 2010 and (f) the China Opt-Out Letter.

“Opt-out Countries” means the Territory A Opt-out Countries and the Territory B1
Opt-out Countries.

“Outside Date” means [*].

“Party” or “Parties” has the meaning set forth in the Preamble to this
Agreement.

“Payment Report” has the meaning set forth in Section 2.11(a).

“Permitted Sublicensees” means entities: (a) that will be manufacturing,
developing or registering Products on behalf of BMS, including pursuant to
co-commercialization or co-development agreements (for the purpose of
manufacturing, development or registration); or (b) to whom BMS sublicenses a
Qualified FDC (but, in the case of this clause (b), only for use with such
Qualified FDC).

“Person” means any individual, partnership, firm, corporation, société anonyme,
société en nom collectif, societé par actions simplifieé, société en
participation, limited liability company, joint venture, association, trust or
other entity or any government or any agency or political subdivision thereof,
as well as any syndicate or group that would be deemed to be a person under
Section 13(d)(3) of the U.S. Securities Exchange Act of 1934, as amended.

“Pharma Activities” has the meaning set forth in Section 9.1(c)(vi).

 

11

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

“Plavix Finished Product Supply Agreement” means the Supply Agreement to be
entered into by sanofi-aventis U.S. LLC, as supplier, and JVB, as purchaser, in
substantially the form attached hereto as Exhibit 3.3(a)[4].

“Previous SKU” means a SKU of a Product which, as a result of the implementation
of a regulatory change, is no longer approved by the relevant Regulatory
Authority but is still authorized for sale during a limited period after the
Initial Closing Date.

“Purchasing Companies” means a Party or its Affiliate that is purchasing
Products pursuant to Section 2.10(b).

“Products” means Irbesartan Products and/or Clopidogrel Products.

“Quality Agreement Amendments” has the meaning set forth in Section 3.3(a).

“Qualified FDC” means a BMS Permitted FDC with respect to which either (a) Phase
II clinical trials have been completed by BMS and/or its Affiliates or the
entities defined in clause (a) of the definition of “Permitted Sublicensees,” or
(b) Phase III clinical trials have been commenced by BMS and/or its Affiliates
or the entities defined in clause (a) of the definition of “Permitted
Sublicensees.”

“Regulatory Materials” means regulatory applications, submissions, dossiers,
notifications, registrations, regulatory approvals and/or other filings made to
or with, or other approvals granted by, a Governmental Authority that are
necessary or reasonably desirable in order to develop, manufacture or
commercialize a Product in a particular country or regulatory jurisdiction.

“Requisite Competition Law Approval” means, in respect of a jurisdiction, all
antitrust and competition law-related approvals (whether by the consent or
waiver of the applicable governmental authorities or the expiration of the
applicable waiting periods) necessary or appropriate to be obtained in such
jurisdiction in order for the Parties to complete the transactions contemplated
under this Agreement, and the relevant local country agreements, and perform
their respective obligations hereunder and thereunder.

“Resolution Accounting Firm” has the meaning set forth in Section 2.10(b)(iv).

“Restricted Countries List” has the meaning set forth in Section 6.4.

“Sanofi” has the meaning set forth in the Preamble to this Agreement.

“Sanofi JVA Partner” means Sanofi Participations, a société par actions
simplifée à associé unique organized under the laws of the French Republic and
an indirect wholly owned subsidiary of Sanofi.

“Sanofi Permitted Clopidogrel FDCs” means an FDC that includes at least the
following active ingredients: (a) Clopidogrel and (b) a Sanofi Proprietary
Compound.

 

12

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

“Sanofi Proprietary Compound” means any compound that is either owned, in whole
or in part, by Sanofi or its Affiliates, or is licensed exclusively or
co-exclusively to or by Sanofi or its Affiliates, and, at the time of the
initial inclusion of such compound in a combination with Clopidogrel, is covered
by one or more claims of a patent or patent application in any country.

“Seller’s Premises” has the meaning set forth in Section 2.10(b)(i).

“Selling Companies” means a Party or its Affiliate that is selling Products
pursuant to Section 2.10.

“Settlement Agreement” means the Settlement Agreement, by and between Sanofi and
BMS, dated the date hereof, attached hereto as Exhibit 8.2.

“Share Forward Purchase Agreement” means the Share Forward Purchase Agreement
substantially in the form attached hereto as Exhibit 2.3(h)(vi).

“SKU” means for each product the Stock Keeping Unit.

“Specified Prior Claims” has the meaning set forth in Section 9.1(a).

“Supply Agreements” has the meaning set forth in Section 3.3(a).

“SWIND” means Sanofi Winthrop Industrie, an Affiliate of Sanofi and a société
anonyme organized under the laws of the French Republic.

“Technical Agreement” has the meaning set forth in Section 5.2(f).

“Termination Date” means December 31, 2018.

“Territory” means Territory A, Territory B1 or the U.S. (with respect to
Irbesartan Products) and, with respect to Schedule 2.10, as regards each Product
in finished and packaged form set forth on Schedule 2.10, the country indicated
in Schedule 2.10 – Column “Territory.”

“Territory A” means the countries set forth on Schedule 1.1(c).

“Territory A Alliance Support Agreement” means the Territory A Alliance Support
Agreement by and between Sanofi and BMS, dated as of January 1, 1997, as
amended.

“Territory A Alliance Support Agreement Termination Agreement” means the
agreement to terminate the Territory A Alliance Support Agreement, in
substantially the form attached hereto as Exhibit 2.3(h)(iv).

“Territory A Clopidogrel License” means the Clopidogrel Intellectual Property
License Agreement, by and between Sanofi and JVA, dated as of January 1, 1997.

“Territory A Irbesartan License” means the Irbesartan Intellectual Property
License Agreement, by and between Sanofi and JVA, dated as of January 1, 1997.

 

13

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

“Territory A Know-How License” means the Product Know-How License Agreement, by
and between Sanofi, BMS and Sanofi Pharma Bristol-Myers Squibb, dated as of
January 1, 1997.

“Territory A Opt-out Countries” mean those countries in Europe, Asia and Africa
and their overseas territories (other than countries in Territory A or Japan).

“Territory B” means the U.S. with respect to Clopidogrel.

“Territory B Alliance Support Agreement” means the Territory B Alliance Support
Agreement by and between Sanofi and BMS, dated as of January 1, 1997, as
amended.

“Territory B Clopidogrel License” means the Territory B Clopidogrel Intellectual
Property License and Supply Agreement, by and between JVB and Sanofi, dated as
of January 1, 1997.

“Territory B Irbesartan License” means the Territory B Irbesartan Intellectual
Property License Agreement, by and between JVB and Sanofi, dated as of
January 1, 1997.

“Territory B Know-How License” means the Territory B Product Know-How License
Agreement, by and among JVB, Sanofi and BMS, dated as of January 1, 1997.

“Territory B1” means the countries set forth on Schedule 1.1(d).

“Territory B1 Assignment Agreement” means the agreement substantially in the
form attached hereto as Exhibit 2.1(a)(i).

“Territory B1 Know-How License” means the Territory B Know-How License, as
assigned with respect to Territory B1.

“Territory B1 Opt-out Countries” mean those countries in North and South America
and Oceania and their overseas territories (other than the U.S., countries in
Territory B1 and Japan).

“Third Party” means any Person or Governmental Authority, in each case that is
not an Affiliate of BMS or Sanofi, as the case may be.

“Third Party Claim” has the meaning set forth in Section 9.1(c)(vii).

“Toll Packaging Agreement” means the Toll Packaging Agreement to be entered into
by Bristol-Myers Squibb de Mexico, S. de R.L. de C.V., as contractor, and
Sanofi-Aventis de Mexico SA de CV, as principal, in substantially the form
attached hereto as Exhibit 3.3(a)[5].

“Transaction Documents” has the meaning set forth in Section 4.1(a).

“Transferred Inventory” means such quantities of Products in finished and
packaged form, as determined pursuant to the provisions of Section 2.10, owned
at the Initial Closing Date by each of the relevant Selling Companies, ready for
commercial sale in the relevant Territories and which will be transferred to the
corresponding Purchasing Company under this Agreement;

 

14

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

provided, however, that Transferred Inventory shall exclude: (i) any quantities
of Product in excess of [*] of Estimated Future Sales coverage; (ii) any
quantities of Product for which the remaining shelf life is less than [*]
measured as of the expected date of sale to wholesalers and/or customers;
(iii) any quantities of Previous SKU that, according to the Estimated Future
Sales and the date of implementation of the regulatory change, is not saleable
under applicable law and/or customary business practices; (iv) any quantities of
Product in incomplete or unsealed shipping cases; and (v) any quantities of
Product that have been returned by wholesalers or customers.

“Transferred Inventory Purchase Price” has the meaning set forth in
Section 2.10(b)(ii).

“TUPE and Analogs” has the meaning set forth in Section 8.4(b).

“Unit Cost” means the legal entity cost for each SKU of the Products as recorded
by the Selling Company. Such Unit Costs shall be communicated by each Selling
Company to the corresponding Purchasing Company no later than [*] Days prior to
the Initial Closing Date with corresponding relevant documents. The parties
agree that, in the case of the countries or jurisdictions listed on Schedule
2.10 hereto, the Unit Cost includes a local country markup equal to the
percentage appearing opposite the name of such country or jurisdiction in
Schedule 2.10 (the “Unit Cost Markup Percentage”).

“Unit Cost Markup” means the amount equal to the Unit Cost of inventory
purchased multiplied by the applicable Unit Cost Markup Percentage.

“Unit Cost Markup Percentage” has the meaning set forth in the definition of
Unit Cost.

“U.S.” means any State or Commonwealth of the United States of America, the
District of Columbia, Puerto Rico, the U.S. Virgin Islands, Guam, American Samoa
and any other territory, possession or military base of the United States of
America.

“U.S. Sanctions Laws” has the meaning set forth in Section 6.4.

“USIrbeJV” means Bristol-Myers Squibb Sanofi-Synthelabo Partnership, a Delaware
general partnership.

“USIrbeJV Acquisition Agreement” means the agreement substantially in the form
attached hereto as Exhibit 2.2(a)(i).

“USIrbeJV Alliance Support Agreement” means the U.S. Irbesartan Alliance Support
Agreement between Sanofi and BMS, dated as of October 17, 2001, as amended.

“USIrbeJV Alliance Support Agreement Termination Agreement” means the agreement
to terminate the USIrbeJV Alliance Support Agreement, substantially in the form
attached hereto as Exhibit 2.2(a)(iii).

“USIrbeJV Closing” means the closing of the transactions set forth in
Section 2.2.

 

15

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

“USIrbeJV Irbesartan License” means the Irbesartan Intellectual Property License
Agreement by and among Sanofi (as successor to Sanofi-Synthélabo), BMS and
USIrbeJV, dated as of October 17, 2001.

“USIrbeJV Partnership Agreement” means the Amended and Restated Partnership
Agreement of USIrbeJV dated as of October 17, 2001.

ARTICLE II

RESTRUCTURING OF TERRITORY PARTNERSHIPS AND LOCAL COUNTRY

COMMERCIALIZATION ARRANGEMENTS

2.1 Territory B Partnership.

(a) On the Initial Closing Date:

(i) The Parties shall cause JVB to transfer and assign to sanofi-aventis U.S.
LLC, all of JVB’s rights and obligations under each of: (A) the Territory B
Clopidogrel License; (B) the Territory B Irbesartan License; and (C) the
Territory B Know-How License, in each case solely with respect to Territory B1,
pursuant to the Territory B1 Assignment Agreement in substantially the form of
Exhibit 2.1(a)(i) attached hereto;

(ii) The Parties shall cause JVB to, and Sanofi shall, amend the Territory B
Clopidogrel License, pursuant to the agreement in substantially the form of
Exhibit 2.1(a)(ii) attached hereto, to form the Amended and Restated Territory B
Clopidogrel License;

(iii) BMS and Sanofi shall, and shall cause JVB to, amend the Territory B
Know-How License pursuant to the agreement in substantially the form of Exhibit
2.1(a)(iii) attached hereto, to form the Amended and Restated Territory B
Know-How License;

(iv) BMS and Sanofi shall, and shall cause JVB to, amend the assigned portion of
the Territory B Know-How License pursuant to the agreement in substantially the
form of Exhibit 2.1(a)(iv) attached hereto, to form the Amended and Restated
Territory B1 Know-How License;

(v) Sanofi and sanofi-aventis U.S. LLC shall amend the assigned portion of the
Territory B Clopidogrel License to form the Amended and Restated Territory B1
Clopidogrel License, such that, among other things, BMS shall no longer be a
party thereto; and

(vi) Sanofi and sanofi-aventis U.S. LLC shall amend the assigned portion of the
Territory B Irbesartan License to form the Amended and Restated Territory B1
Irbesartan License, such that, among other things, BMS shall no longer be a
party thereto;

(vii) Sanofi and BMS shall, and shall cause their relevant Affiliates to, amend
the Territory B Alliance Support Agreement and JVB Partnership Agreement to,
among other things; (A) consent to the transfer of rights and obligations in
Territory B1 to sanofi-aventis

 

16

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

U.S. LLC; (B) reflect the removal of Territory B1 from Territory B; and
(C) provide that the term of the Territory B Alliance Support Agreement shall
expire on December 10, 2019, pursuant to the agreements in substantially the
form of Exhibits 2.1(a)(vii)[1] and 2.1(a)(vii)[2], respectively, attached
hereto;

with the consequence that rights to the Products and associated obligations
under such agreements in Territory B1 will be transferred solely to
sanofi-aventis U.S. LLC and JVB’s business will remain only with respect to
Clopidogrel Product in the U.S.; and

(i) BMS and Sanofi shall execute the FDC Intellectual Property License, in
substantially the form attached hereto as Exhibit 1.1(b).

(b) JVB’s overall remuneration for the transfer to sanofi-aventis U.S. LLC and
forbearance of certain rights under the foregoing agreements in Territory B1
will be payment (on a quarterly basis and payable in the following quarter) by
sanofi-aventis U.S. LLC to JVB in an amount such that the BMS Partner’s
allocable share thereof is equal to the applicable percentage as set forth in
Table 2.1(b) below (and subject to the provisions in Sections 2.1(d) and
(e) herein) of IFRS Net Sales in Territory B1 of:

(i) Irbesartan Products; and

(ii) Clopidogrel Products;

in the countries within Territory B1 between the date of the JVB Closing and the
Termination Date;

Table 2.1(b)

 

Clopidogrel (% of IFRS Net Sales):

     2013       2014       2015       2016       2017       2018      [*]%  
[*]%   [*]%   [*]%   [*]%   [*]%

 

Irbesartan (% of IFRS Net Sales):

     2013       2014       2015       2016       2017       2018      [*]%  
[*]%   [*]%   [*]%   [*]%   [*]%

which percentages shall not be subject to any generic penetration/market share
or parallel trade adjustments (and any changes in such percentages in Table
2.1(b) above from one year to the next shall be with effect as of January 1 of
the year in which the new percentage applies). The remuneration amount shall be
declared in Euros based on IFRS Net Sales and shall be paid to JVB in U.S.
dollars and converted from Euros to U.S. dollars at the Designated Exchange Rate
applicable for the month in which the payment is made.

 

17

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

(c) Following the JVB Closing, the Parties shall record such payments in a
separate account of JVB and shall endeavor in accordance with applicable law to
cause JVB to make distributions of such amounts in accordance with each Party’s
respective allocable ownership interest in JVB at or promptly after the time
such payments are made to JVB.

(d) Sanofi and BMS (or their respective Affiliates), as applicable, shall
continue to receive the amounts of the royalties (on a quarterly basis and
payable in the following quarter) in accordance with the terms and provisions of
the Amended and Restated Territory B1 Clopidogrel License, the Amended and
Restated Territory B1 Irbesartan License and the Amended and Restated Territory
B1 Know-How License, from sanofi-aventis U.S. LLC; provided, that with respect
to Territory B1, the amounts of payments contemplated in the table above shall
be reduced by the royalty paid by sanofi-aventis U.S. LLC to BMS under the
Amended and Restated Territory B1 Know-How License.

(e) For the avoidance of doubt, remuneration based on the sale of Generic
Products in Territory B1 shall be as provided in Section 2.5 and remuneration
based on sales of the Products in Territory B1 Opt-out Countries shall be as
provided in Section 2.4.

(f) Sanofi or an Affiliate designated by Sanofi shall purchase JVB’s inventory
of Products for Territory B1 at the Initial Closing Date for a purchase price
(payable in U.S. dollars) equal to the Unit Cost of such inventory as further
described in Section 2.10.

(g) BMS’s interest in the amount of profit recorded by JVB prior to the JVB
Closing pursuant to the Alliance Agreements in respect of Products comprised in
any inventory on the JVB Closing related to Territory B1 (whether such inventory
is owned by local Co-Promotion partnerships in Territory B1 and/or local
Co-Marketing Affiliates of BMS in Territory B1) and transferred to Sanofi or its
Affiliates pursuant to Section 2.1(j) shall be deducted until fully recouped
(without double counting) from the remuneration ultimately due to BMS
contemplated in Table 2.1(b) above; provided that such deduction shall be
limited to the extent of BMS’s interest in the JVB profits attributable to
Territory B1 sales, in a manner consistent with past practice for opt-out
countries.

(h) The following actions shall be taken as of the JVB Closing, in each case,
subject to the receipt of any Requisite Competition Law Approval in a given
country in Territory B1:

(i) Sanofi and BMS and their respective Affiliates shall cause (A) Sanofi and
its Affiliates to assume control of the distribution and commercialization of
the Products in Territory B1 and have control over all decisions relating to
distribution, commercialization and medical affairs of the Products in Territory
B1, in each case, subject to the receipt of any Requisite Competition Law
Approval in a given country in Territory B1; and (B) BMS and its Affiliates to
cease all distribution, commercialization and medical affairs of the Products
existing at the JVB Closing in Territory B1;

 

18

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

(ii) The existing Co-Promotion distribution agreements in Territory B1 between
JVB and the local Co-Promotion partnerships shall be terminated by mutual
agreement of all of the parties to each such agreement pursuant to agreements
prepared in accordance with Exhibit 2.1(h)(ii) attached hereto. No Products
shall continue to be sold through such partnerships (with respect to Territory
B1) after the JVB Closing;

(iii) The existing Co-Marketing distribution agreements in Territory B1 between
JVB and local BMS entities and between JVB and local Sanofi entities shall be
terminated by mutual agreement of all the parties to each such agreement
pursuant to agreements prepared in accordance with Exhibit 2.1(h)(iii) attached
hereto. As necessary, the Affiliates of Sanofi and BMS shall enter into
transitional distribution agreements as described in Section 2 of Exhibit
2.1(h)(iii) attached hereto, to undertake an orderly transition pending the
transfer of local Product registrations; and

(iv) The existing Marketing and Operating Services Agreements in Territory B1 by
and among the local Co-Promotion partnerships, the local BMS entities and the
local Sanofi entities shall be terminated by mutual agreement of all the parties
to each such agreement pursuant to the agreements prepared in accordance with
Exhibit 2.1(h)(iv).

(i) The local country Co-Promotion partnerships (or similar vehicles) in
Territory B1 shall be wound up in an orderly manner pursuant to agreed upon
principles set forth on Exhibit 2.1(i) attached hereto and in accordance with
Article 12 (i.e., “Termination”) of the applicable partnership agreement.
Notwithstanding the foregoing, the Parties shall maintain, as of the Initial
Closing Date and for such longer period as is necessary, the legal existence of
any such local country Co-Promotion partnership (or similar vehicle) as a
non-operating entity for the sole purpose of participating in, and preserving
the rights of the Parties or any of their Affiliates with respect to, any
litigation involving such local country Co-Promotion partnership (or similar
vehicle). The Parties agree to determine prior to the Initial Closing Date which
local country Co-Promotion partnerships (or similar vehicles) will survive in
accordance with the foregoing sentence.

(j) Inventory held by either the local country Co-Promotion partnerships (or
similar vehicles) or by the local BMS Co-Marketing entities in Territory B1
shall be sold by the entity (for a purchase price payable in the local currency
of the applicable country) which legally owns such inventory to relevant
Affiliates of Sanofi pursuant to the terms of Section 2.10.

(k) In connection with the wind-up and termination of the local country
Co-Promotion partnerships or any deemed buy-out of a BMS local country
Affiliate’s interest in the Products where Co-Marketing occurs, except as
expressly provided below, neither Party shall be obligated to indemnify the
other [*]. If any such wind-up and termination is challenged or a buy-out
transaction is deemed to have taken place [*], regardless of whether a Product
was commercialized through Co-Promotion or Co-Marketing. In Co-Promotion
countries, if BMS and Sanofi (on behalf of the local JVB-related entity)
prevail, then the matter shall be deemed closed; [*]

 

19

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

The foregoing shall apply equally to the local country Co-Promotion partnership
entities and the local Affiliates engaged in Co-Marketing, and shall not apply
to any other liability coverage or issue (which shall be governed by Article IX)
and shall be strictly limited to the [*] for local country [*].

(l) BMS and Sanofi agree that a timely election pursuant to U.S. Internal
Revenue Code Section 754 will be made with the JVB tax return for the taxable
year in which the JVB interest is transferred.

(m) On the Initial Closing Date, BMS and Sanofi agree to execute an amendment
(the “Cash Flow Principles Amendment”), substantially in the form attached
hereto as Exhibit 2.1(m), to the BMS/Sanofi Joint Venture Summary of Cash Flow
Principles, approved on December 11, 1997 (“Cash Flow Principles”), to:
(1) terminate the Cash Flow Principles with respect to Territory B1 and
Territory A and (2) change Section 4 thereof as to Co-Promotion partnerships
from monthly to quarterly.

(n) The Unit Cost Markup of Transferred Inventory in countries in Territory B1
shall be deducted until fully recouped from the remuneration ultimately due to
BMS contemplated in Table 2.1(b).

2.2 U.S. Irbesartan Partnership.

(a) On the Initial Closing Date:

(i) Pursuant to the USIrbeJV Acquisition Agreement substantially in the form of
Exhibit 2.2(a)(i) attached hereto, BMS shall cause its Affiliate to sell, assign
and transfer, and Sanofi shall cause sanofi-aventis U.S. LLC to purchase and
acquire, BMS’s 50.1% interest in USIrbeJV.

(ii) Sanofi and BMS and their respective Affiliates shall cause Sanofi and its
Affiliates to assume control of, and BMS to cease, activities relating to the
distribution, commercialization and medical affairs of the Irbesartan Products
existing at the USIrbeJV Closing and any other activities currently handled by
BMS under the Avapro Simplification Agreement;

(iii) Sanofi and BMS shall cause their respective Affiliates to terminate the
USIrbeJV Alliance Support Agreement, pursuant to the agreement attached hereto
substantially in the form of Exhibit 2.2(a)(iii).

(iv) Sanofi and BMS shall cause their respective Affiliates to amend the
USIrbeJV Partnership Agreement, pursuant to the agreement attached hereto
substantially in the form of Exhibit 2.2(a)(iv).

 

20

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

(b) BMS’s overall remuneration for the sale of its interest in USIrbeJV,
forbearance of certain rights under the Alliance Agreements relating to
USIrbeJV, and continuing use of the BMS Brands in accordance with Article VI
hereof, shall consist of (i) the payment set forth in subsection (e) below, and
(ii) payment (on a quarterly basis and payable in the following quarter) of the
applicable percentage (as set forth in Table 2.2(b) below and subject to the
provisions of Sections 2.2(c) and (d) herein) of IFRS Net Sales in the U.S. of
Irbesartan Products between the Initial Closing Date and the Termination Date.
Such payment will be made to such U.S.-organized BMS Affiliate as designated by
BMS as follows:

Table 2.2(b)

 

Irbesartan (% of IFRS Net Sales):

     2013       2014       2015       2016       2017       2018      [*]%  
[*]%   [*]%   [*]%   [*]%   [*]%

which percentages shall not be subject to any generic penetration/market share
or parallel trade adjustments (and any changes in such percentages in Table
2.2(b) above from one year to the next shall be with effect as of January 1 of
the year in which the new percentage applies). The remuneration amount shall be
declared in Euros based on IFRS Net Sales and shall be paid to BMS in USD and
converted from Euros to USD at the Designated Exchange Rate applicable for the
month in which payment is made.

(c) BMS and Sanofi (or their respective Affiliates), as applicable, shall
continue to receive from USIrbeJV the amounts of royalties (on a quarterly basis
and payable in the following quarter) in accordance with the terms and
provisions of the Amended and Restated USIrbeJV Irbesartan License, which is
attached hereto substantially in the form of Exhibit 2.2(c). The amounts of
payments contemplated in Table 2.2(b) shall be reduced by the royalty paid by
USIrbeJV to BMS under the Amended and Restated USIrbeJV Irbesartan License.

(d) For the avoidance of doubt, remuneration based on the sale of Irbesartan
Generic Products in the U.S. shall be as provided in Section 2.5.

(e) The initial portion of the purchase price payable on the USIrbeJV Closing
for the sale of BMS’s interest in USIrbeJV shall be the Unit Cost with respect
to BMS’s share of the inventory owned by USIrbeJV at the USIrbeJV Closing,
denominated in U.S. dollars, pursuant to Section 2.10.

(f) BMS and Sanofi agree that a timely election pursuant to U.S. Internal
Revenue Code Section 754 will be made with the USIrbeJV tax return for the
taxable year in which USIrbeJV interest is transferred.

(g) The existing distribution agreement between USIrbeJV and the local
Co-Promotion partnership in Puerto Rico shall be terminated by mutual agreement
of all of the parties to such agreement pursuant to an agreement prepared in
accordance with Exhibit 2.1(h)(ii) attached hereto. No Products shall continue
to be sold through such partnership in Puerto Rico after the USIrbeJV Closing.

 

21

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

2.3 Territory A Partnership.

(a) On the Initial Closing Date, the Parties shall cause JVA to lease the
business (location-gérance) of JVA to SWIND, so that SWIND shall benefit from
the rights to produce, distribute and commercialize the Products. In return for
such lease, SWIND shall pay to JVA a lease payment (the “Lease Payment”) in
accordance with the terms of the agreement (the “Business Lease”) substantially
in the form of Exhibit 2.3(a)(i) attached hereto, which Lease Payment shall
constitute the income of JVA and therefore be included in the distributable
profits to be distributed to the current JVA members in accordance with their
respective ownership interests. Such distributions will be made in Euros on a
quarterly basis and paid in the second month of the following quarter.

(b) The Lease Payment shall be determined so that it is the sum of (x) royalty
payable pursuant to the Amended and Restated Territory A Clopidogrel License,
the Amended and Restated Territory A Irbesartan License and the Amended and
Restated Territory A Know-How License plus (y) an amount, such that the BMS JVA
Partner’s total allocable share in the distribution of associated profits of JVA
corresponds to the applicable percentage (as set forth in Table 2.3(b) below and
subject to the provisions of Sections 2.3(c) and (d)) of IFRS Net Sales of:

(i) Irbesartan Products; and

(ii) Clopidogrel Products;

in each case, in the countries within Territory A between the date of the JVA
Closing and the Termination Date.

Table 2.3(b)

 

Clopidogrel (% of IFRS Net Sales):

     2013       2014       2015       2016       2017       2018      [*]%  
[*]%   [*]%   [*]%   [*]%   [*]%

 

Irbesartan (% of IFRS Net Sales):

     2013       2014       2015       2016       2017       2018      [*]%  
[*]%   [*]%   [*]%   [*]%   [*]%

which percentages shall not be subject to any generic penetration/market share
or parallel trade adjustments.

 

22

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

(c) BMS and Sanofi, as applicable, shall continue to receive the amounts of the
royalties (on a quarterly basis and payable in the following quarter) in
accordance with the terms and provisions of the Amended and Restated Territory A
Clopidogrel License, the Amended and Restated Territory A Irbesartan License,
and the Amended and Restated Territory A Know-How License, from JVA; provided,
that the amounts of payments contemplated in the table above shall be reduced by
the royalty paid by JVA to BMS under the Amended and Restated Territory A
Know-How License. Sanofi shall cause SWIND to provide JVA with the funds
necessary to pay any discovery or know-how royalty due to Sanofi, and BMS shall
not be responsible for funding such payment.

(d) For the avoidance of doubt, remuneration based on the sale of Generic
Products in Territory A shall be as provided in Section 2.5 and remuneration
based on sales of the Products in Territory A Opt-out countries shall be as
provided in Section 2.4.

(e) The purchase price payable on the Initial Closing Date for the inventory
owned by JVA to be sold to SWIND shall equal the Unit Cost (payable in Euros)
for such inventory, pursuant to the terms set forth in Section 2.10.

(f) BMS’s interest in the amount of profit recorded by JVA prior to the JVA
Closing pursuant to the Alliance Agreements in respect of Products comprised in
any inventory on the JVA Closing (whether such inventory is owned by Territory A
local Co-Promotion partnerships and/or Territory A local Co-Marketing Affiliates
of BMS) and transferred to Sanofi or its Affiliates pursuant to Section 2.3(j)),
shall be deducted until fully recouped (without double counting) from the
remuneration ultimately due to BMS in Table 2.3(b) above; provided that such
deduction shall be limited to the extent of BMS’s interest in the JVA profits,
and the calculation of such deduction shall be made in a manner consistent with
past practice. Prior to the JVA Closing, Sanofi shall provide BMS with a
good-faith estimate of such profits, and BMS shall have an opportunity to review
such estimate.

(g) Pursuant to the Share Forward Purchase Agreement to be delivered at the
Initial Closing Date, Sanofi’s Affiliate shall be required to acquire, and the
BMS JVA Partner shall be required to sell, the BMS JVA Partner’s interest in
JVA, using either a new Sanofi entity organized and resident in France for tax
purposes or the existing JVA Sanofi Partner, on the Termination Date, or if the
Termination Date is not a Business Day, on the first Business Day following the
Termination Date, for a purchase price payable at such date for such interest
equal to an amount equal to 70 million Euros, minus the Market Withdrawal
Adjustment (if any), in each case being calculated as provided in the Share
Forward Purchase Agreement. [*] which may be due and payable on the JVA Closing
Date and/or the Termination Date shall be shared equally between the seller and
the purchaser of the shares of JVA.

(h) On the Initial Closing Date:

(i) Sanofi and BMS and their respective Affiliates shall cause: (A) Sanofi and
its Affiliates to assume control of the distribution and commercialization of
the Products in Territory A and have control over all decisions relating to
distribution, commercialization and medical affairs of the Products in Territory
A, in each case, subject to the

 

23

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

receipt of any Requisite Competition Law Approval in a given country in
Territory A; and (B) BMS and its Affiliates to cease all distribution,
commercialization and medical affairs of the Products existing at the JVA
Closing in Territory A;

(ii) Sanofi shall, and BMS and Sanofi shall cause JVA to, amend the Territory A
Clopidogrel License and the Territory A Irbesartan License, pursuant to the
agreements substantially in the forms of Exhibits 2.3(h)(ii)[1] and
2.3(h)(ii)[2], respectively, attached hereto;

(iii) BMS and Sanofi shall, and shall cause JVA to, amend the Territory A
Know-How License, pursuant to the agreement substantially in the form of Exhibit
2.3(h)(iii) attached hereto;

(iv) BMS and Sanofi shall, and shall cause their respective Affiliates to,
terminate the Territory A Alliance Support Agreement, as amended, pursuant to
the agreement substantially in the form attached hereto as Exhibit 2.3(h)(iv);

(v) BMS and Sanofi shall cause their respective Affiliates to amend and restate
the statuts and Règlement Intérieur of JVA in substantially the forms attached
hereto as Exhibits 2.3(h)(v)[1] and (h)(v)[2], respectively;

(vi) BMS and Sanofi shall cause their respective Affiliates to execute the Share
Forward Purchase Agreement in substantially the form attached hereto as Exhibit
2.3(h)(vi).

(vii) The existing Co-Promotion distribution agreements in Territory A between
JVA and the local Co-Promotion partnerships (or the local Affiliates of BMS or
Sanofi, as applicable) shall be terminated by mutual agreement of all of the
parties to each such agreement pursuant to agreements prepared in accordance
with Exhibit 2.1(h)(ii) attached hereto. No Products shall continue to be sold
through such partnerships (with respect to Territory A) after the JVA Closing;

(viii) The existing Co-Marketing distribution agreements in Territory A between
JVA and local BMS entities and between JVA and local Sanofi entities shall be
terminated by mutual agreement of all the parties to each such agreement
pursuant to agreements prepared in accordance with Exhibit 2.1(h)(iii). As
necessary, the Affiliates of Sanofi and BMS shall enter into transitional
distribution agreements as described in Section 2 of Exhibit 2.1(h)(iii)
attached hereto, to undertake an orderly transition pending for the transfer of
local Product registrations;

(ix) The existing Marketing and Operating Services Agreements in Territory A by
and among the local Co-Promotion partnerships, the local BMS entities and the
local Sanofi entities shall be terminated by mutual agreement of all of the
parties to each such agreement pursuant to agreements prepared in accordance
with Exhibit 2.1(h)(iv); and

 

24

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

(x) BMS and Sanofi shall execute the FDC Intellectual Property License, in
substantially the form attached hereto as Exhibit 1.1(b).

(i) The local country Co-Promotion partnerships (or similar vehicles) in
Territory A shall be wound up in an orderly manner pursuant to agreed-upon
principles set forth on Exhibit 2.1(i) attached hereto and in accordance with
Article 12 (i.e., “Termination”) of the applicable partnership agreement.
Notwithstanding the foregoing, the Parties shall maintain, as of the Initial
Closing Date and for such longer period as is necessary, the legal existence of
any such local country Co-Promotion partnership (or similar vehicle) as a
non-operating entity for the sole purpose of participating in, and preserving
the rights of the Parties or any of their Affiliates with respect to, any
litigation involving such local country Co-Promotion partnership (or similar
vehicle). The Parties agree to determine prior to the Initial Closing Date which
local country Co-Promotion partnerships (or similar vehicles) will survive in
accordance with the foregoing sentence.

(j) Inventory held by either the local country Co-Promotion partnerships (or
similar vehicles) or by the local BMS Co-Marketing entities in Territory A shall
be sold by the entity (for a purchase price payable in the local currency of the
applicable country) which legally owns such inventory to relevant Affiliates of
Sanofi pursuant to the terms of Section 2.10.

(k) In connection with the wind-up and termination of the local country
Co-Promotion partnerships or any deemed buy-out of a BMS local country
Affiliate’s interest in the Products where Co-Marketing occurs, except as
expressly provided below neither Party shall be obligated to indemnify the
other [*]. If any such wind-up and termination is challenged or a buy-out
transaction is deemed to have taken place by [*], regardless of whether a
Product was commercialized through Co-Promotion or Co-Marketing. In Co-Promotion
countries, if BMS and Sanofi (on behalf of the local JVA-related entity)
prevail, then the matter shall be deemed closed; [*] The foregoing shall apply
equally to the local country Co-Promotion partnership entities and the local
Affiliates engaged in Co-Marketing, and shall not apply to any other liability
coverage or issue (which shall be governed by Article IX) and shall be strictly
limited to the [*] for local country [*].

(l) After the Initial Closing Date, Sanofi agrees not, to the extent within its
control, to impose any new costs or liabilities on JVA that would have the
result of reducing the distributions to the JVA members in accordance with
Section 2.3(a).

(m) Each of BMS and Sanofi agree that it shall neither dissolve or liquidate nor
permit to be dissolved or liquidated the BMS JVA Partner or the Sanofi JVA
Partner, respectively, prior to the Termination Date, nor shall it take or
permit to be taken any act which could negatively affect the full unencumbered
ownership by the BMS JVA Partner or the Sanofi JVA Partner of their respective
interests in JVA at any time prior to the Termination Date.

 

25

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

(n) The Unit Cost Markup of Transferred Inventory in countries of Territory A
shall be deducted until fully recouped from the remuneration ultimately due to
BMS contemplated in Table 2.3(b).

2.4 Opt-out Agreements.

(a) Other than as set forth in this Section 2.4(a), the Opt-out Agreements shall
remain in full force and effect in accordance with their current terms;
provided, however, that the Opt-out Agreements are hereby amended, as of the
Initial Closing Date, to: (i) replace the rates payable under them with the
corresponding rates set out in Table 2.4(a) below for Territory A Opt-out
Countries and/or Territory B1 Opt-out Countries; and (ii) replace any
termination or expiration date referenced in such Opt-out Agreements with the
Termination Date. For the avoidance of doubt, any indemnification and related
damages payable to BMS thereunder shall continue and survive the Termination
Date and remain in place and are not affected hereby. In addition, any Territory
A Opt-out Countries and Territory B1 Opt-out Countries for which a Product is
not subject to an Opt-out Agreement are hereby confirmed to be “opt-out”
countries consistent with past practice for such Product with remuneration
payable under this Section 2.4 for such Products sold in such countries (other
than any of the countries listed on Schedule 6.4, which Schedule 6.4 shall be
deemed to be amended to include any country identified pursuant to the second
sentence of Section 6.4, for which remuneration is not due to BMS). With respect
to Territory A Opt-out Countries, a termination payment shall be made on the
Termination Date pursuant to Section 2.4(b) below.

Table 2.4(a)

Territory A Opt-out Countries:

 

Clopidogrel Products (% of IFRS Net Sales):

     2013       2014       2015       2016       2017       2018  

China:

   [*]%   [*]%   [*]%   [*]%   [*]%   [*]%

Turkey, Malaysia, Singapore:

   [*]%   [*]%   [*]%   [*]%   [*]%   [*]%

Other Territory A Opt-out Countries:

   [*]%   [*]%   [*]%   [*]%   [*]%   [*]%

 

Irbesartan Products (% of IFRS Net Sales):

     2013       2014       2015       2016       2017       2018      [*]%  
[*]%   [*]%   [*]%   [*]%   [*]%

 

26

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

Territory B1 Opt-out Countries:

 

Clopidogrel Products (% of IFRS Net Sales):

     2013       2014       2015       2016       2017       2018      [*]%  
[*]%   [*]%   [*]%   [*]%   [*]%

 

Irbesartan Products (% of IFRS Net Sales):

     2013       2014       2015       2016       2017       2018      [*]%  
[*]%   [*]%   [*]%   [*]%   [*]%

Notwithstanding the terms of the Opt-out Agreements, the applicable rates shall
not be subject to any generic penetration/market share or parallel trade
adjustments (and any changes in such percentages in Table 2.4(a) above from one
year to the next shall be with effect as of January 1 of the applicable year).
Payments required pursuant to this Section 2.4(a) shall be paid in Euros.

(b) Upon the termination of the Opt-out Agreements for Territory A Opt-out
Countries pursuant to Section 2.4(a) above, Sanofi shall pay on the Termination
Date, or if the Termination Date is not a Business Day, the first Business Day
following the Termination Date, a termination lump sum of an amount in Dollars
equal to (a) $200 million minus (b) the Market Withdrawal Adjustment (if any)
calculated under Section 2.12 and minus (c) 70 million Euros converted into
Dollars at the spot rate of exchange on December 31, 2018 using the fixing rate
published by the European Central Bank which appears on the Bloomberg page
EUCFUSD Index or whichever page may be substituted therefor (or, should the
European Central Bank not make the rate available to Bloomberg for publication
on December 31, 2018, the relevant rate shall be the one applicable for the
immediate succeeding Business Day).

2.5 Autogenerics and Other Sanofi Generic Products.

(a) A specific royalty rate shall be payable by Sanofi to BMS (or to E.R.
Squibb & Sons LLC with respect to the U.S. autogeneric Irbesartan Products) (on
a quarterly basis and payable in the following quarter) on IFRS Net Sales of
generic products with Clopidogrel as the sole active ingredient, Clopidogrel
with acetylsalicylic acid as the sole active ingredients, Irbesartan as the sole
active ingredient, and Irbesartan with Hydrochlorothiazide as the sole active
ingredients in each case, in finished form, sold by Sanofi or its Affiliates or
their licensees (collectively, “Generic Products”) from the Initial Closing Date
until the Termination Date (and any other termination or expiration date
referenced in an Autogeneric Agreement shall be deemed to be replaced with the
Termination Date), as follows:

 

27

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

(i) No royalty paid for Clopidogrel Generic Products in the European Union (the
“EU”) and Switzerland. For the avoidance of doubt, no royalty shall be paid for
Clopidogrel Generic Products in a country that is added to or exits from the EU
unless, with respect to a country that is added to the EU, a royalty rate was
paid prior to its addition, in which case the royalty rate shall be maintained.

(ii) Clopidogrel (mono and combo) Generic Products in Australia: [*]% of IFRS
Net Sales.

(iii) U.S. Irbesartan Generic Products: [*]% of IFRS Net Sales.

(iv) EU Irbesartan (mono and combo) Generic Products: [*]% of IFRS Net Sales.

(v) Clopidogrel Generic Products in Mexico: [*]% of IFRS Net Sales.

(vi) Zentiva Clopidogrel Generic Products (Pingel®) in Turkey: [*]% of IFRS Net
Sales.

(vii) Medley Clopidogrel Generic Products (Brazil): [*]% of IFRS Net Sales.

(viii) Zentiva Clopidogrel Generic Products (Trombex®) in Eastern Europe: [*]%
of IFRS Net Sales.

(ix) Irbesartan (mono and combo) Generic Products in Australia, if any: rate
applicable to the Irbesartan Products in Territory B1 (as reflected on Table
2.1(b)).

(x) Irbesartan (mono and combo) Generic Products in Mexico, if any: rate
applicable to the Irbesartan Products in Territory B1 (as reflected on Table
2.1(b)).

(xi) All Generic Products acquired by Sanofi from a Third Party from and after
the Initial Closing Date until the Termination Date (including (a) Generic
Products in the territories and of the compounds described in clauses
(i) through (x) above acquired from and after the Initial Closing Date and
(b) any acquired business or product line then selling products with Clopidogrel
as the sole active ingredient, Clopidogrel with acetylsalicylic acid as the sole
active ingredients, Irbesartan as the sole active ingredient, and Irbesartan
with Hydrochlorothiazide as the sole active ingredients, in each case, in
finished form): that percentage of IFRS Net Sales equal to the rate resulting
from the following formula = (A) + (B), where:

 

28

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

A = (Baseline Net Sales) x (the [*] of (i) [*]% or (ii) in respect of sales in
Territory A, the rate set forth in Section 2.3, in respect of sales in Opt-out
Countries, the rate set forth in Section 2.4, and in respect of sales in
Territory B1, the rate set forth in Section 2.1, in each case that is applicable
in the corresponding country(ies)); and

B = (Actual IFRS Net Sales – Baseline Net Sales) x (in respect of sales in
Territory A, the rate set forth in Section 2.3, in respect of sales in Opt-out
Countries, the rate set forth in Section 2.4, and in respect of sales in
Territory B1, the rate set forth in Section 2.1, in each case that is applicable
in the corresponding country(ies)).

Baseline = [*] of IFRS Net Sales of such acquired Generic Product(s) in the
relevant country(ies) immediately preceding the date on which Sanofi acquired
the Generic Product(s) (“Baseline Net Sales”).

If the Actual IFRS Net Sales are below the Baseline Net Sales, then the royalty
rate shall be deemed to be the lower of (i) [*]% or (ii) in respect of sales in
Territory A the rate set forth in Section 2.3, in respect of sales in Opt-out
Countries, the rate set forth in Section 2.4, and in respect of sales in
Territory B1, the rate set forth in Section 2.1, in each case that is applicable
in the corresponding country(ies). Sanofi shall begin to include sales of
Generic Products acquired by Sanofi under clause (xi) above in IFRS Net Sales on
which remuneration is paid hereunder on the later of (y) the date on which
Sanofi acquired the Generic Products and (z) the date on which Sanofi
consolidates the acquired business or product line in its financial reports so
long as such date is not greater than thirty (30) days after the acquisition
date.

Notwithstanding the foregoing, if, after the Initial Closing Date, Sanofi or any
of its Affiliates acquires a business, or acquires or combines with a Person,
which, at the time of such acquisition or combination, makes, sells, promotes or
otherwise commercializes (i) a Generic Product containing Irbesartan or
Clopidogrel outside of the U.S. or (ii) a Generic Product containing Irbesartan
in the U.S. and Sanofi and its Affiliates disposes of the relevant portion of
the business or securities of the Person which undertakes the foregoing activity
within [*] after the completion of such acquisition or combination, then [*]
shall be paid by Sanofi to BMS with respect to such Generic Product for the
period of time from the date of such acquisition or combination until the
disposal.

(xii) For all Generic Products (except for those covered in clauses (i) through
(x) above, which shall be paid at the rates set forth therein) developed or
launched by Sanofi from and after the Initial Closing Date until the Termination
Date: the rate shall be the [*] of (A) [*]% or (B): (i) in respect of sales in
Territory A, the rate set forth in Section 2.3; (ii) in respect of sales in
Opt-out Countries, the rate set forth in Section 2.4; and (iii) in respect of
sales in Territory B1, the rate set forth in Section 2.1, in each case that is
applicable in the corresponding country(ies).

 

29

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

(b) [*] or other compensation (including any payments in respect of terminal
value) will be due under the Autogeneric Agreements with respect to periods
following the Termination Date. For the avoidance of doubt, any indemnification
obligations and related damages payable to BMS thereunder shall survive the
Termination Date and remain in place and are not affected hereby. The
Autogeneric Agreements shall be amended hereby to: (i) replace any termination
or expiration date referenced therein with the Termination Date, (ii) delete any
provisions requiring the payment of terminal value and (iii) with respect to the
Irbesartan Autogenerics Agreement, dated July 30, 2012, delete BMS’s prior
approval to launch Irbesartan with Hydrochlorothiazide after the Initial Closing
Date. All payments required to be made pursuant to this Section 2.5 shall be
made in Euros, except that all such payments in respect of sales of Irbesartan
Generic Product in the U.S. shall be made in U.S. Dollars.

2.6 Clinical Trial Supplies. With respect to clinical trial supplies, the
applicable percentage of IFRS Net Sales for clinical supplies of Irbesartan
Products or Clopidogrel Products (that is payable by Sanofi to BMS) shall be the
relevant percentage of IFRS Net Sales as provided in Sections 2.1, 2.2, 2.3 or
2.4 that is applicable in the country of the relevant purchaser (i.e., the
invoiced legal entity) of such clinical supplies.

2.7 Initial Closing.

(a) The Initial Closing Date shall take place at 10:00 a.m., Eastern time, on
the second (2nd) Business Day following the satisfaction or waiver of the
conditions set forth in Article X at the offices of Wilmer Cutler Pickering Hale
and Dorr LLP, 7 World Trade Center, New York, New York 10007 (or remotely via
the exchange of facsimile or “.pdf” signature pages with originals to follow).
The Parties acknowledge that individual documents may be executed and delivered
in other locations.

2.8 Initial Closing Date Deliveries.

(a) On the Initial Closing Date, each of the Parties shall deliver or cause to
be delivered to the other Party all of the following, and in the case of
executed agreements, documents or instruments, in each case executed by a duly
authorized representative of such Party or such Party’s Affiliate(s) on such
Party’s or its Affiliate’s behalf:

(i) Each of the Closing Date Agreements set forth on Schedule 1.1(a).

(ii) Each of the applicable local agreements referenced in Sections 2.1(h)-(i),
Section 2.2(g) and Sections 2.3(h)-(i) pursuant to agreements prepared in
accordance with Exhibits 2.1(h)(ii) through 2.1(i), as applicable, for each
country in Territory B1 and Territory A, in each case other than for each
Designated Country, and Puerto Rico, as applicable.

(b) On the Initial Closing Date, BMS shall perform or deliver or cause to be
delivered to Sanofi, in each case executed by a duly authorized representative
of BMS or BMS’s Affiliate(s) on BMS or its Affiliate’s behalf, certificate(s)
representing BMS’s USIrbeJV interests acquired by sanofi-aventis U.S. LLC
pursuant to the USIrbeJV Acquisition Agreement.

 

30

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

2.9 Additional Closing Deliveries.

(a) After the Initial Closing Date, if a Requisite Competition Law Approval has
been obtained prior to [*] for a Designated Country, Additional Closings shall
occur on a country-by-country and quarterly basis, as applicable, in accordance
with Section 8.10.

(b) On the date of each Additional Closing, each of the Parties shall deliver or
cause to be delivered to the other Party all of the following, and in the case
of executed agreements, documents or instruments, in each case executed by a
duly authorized representative of such Party or such Party’s Affiliate(s) on
such Party’s or its Affiliate’s behalf:

(i) Evidence of receipt of the Requisite Competition Law Approval with respect
to such country; and

(ii) Each of the applicable local agreements referenced in Sections 2.1(h)-(i),
Section 2.2(g) and Sections 2.3(h)-(i) pursuant to agreements prepared in
accordance with Exhibits 2.1(h)-(i), as applicable, for the applicable country
in Territory B1 or Territory A, which, in each case, shall be modified as
necessary to apply to an Additional Closing.

2.10 Inventory Purchase.

(a) Information on Transferred Inventory. Schedule 2.10 – Part A Column
“Estimated Inventory as of Initial Closing Date” contains an indicative list of
the quantities of each Product in finished and packaged form in each Territory
listed in Schedule 2.10 – Part A Column “Country,” as of the Initial Closing
Date. No later than the [*] Day prior to the Initial Closing Date, the Parties
shall agree upon Estimated Future Sales,1 and BMS shall communicate to Sanofi an
updated list of each Product (outlining Previous SKUs, if any) that BMS
estimates to constitute Transferred Inventory on the Initial Closing Date, for
each Territory. Such list shall be made available to Sanofi for information
purposes only.

(b) Purchase and Sale of Inventory with Physical Transfer of the Inventory from
the Location of an Affiliate of BMS to the Location of an Affiliate of Sanofi.
Upon the terms and subject to the conditions of this Agreement, on the Initial
Closing Date, BMS shall cause its Affiliates listed in Schedule 2.10 – Part A
Column “Selling Companies” (the “Selling Companies”) to sell, transfer, and
assign to the Affiliates of Sanofi listed in Schedule 2.10 – Part A Column
“Purchasing Companies” (the “Purchasing Companies”) and Sanofi shall cause the
Purchasing Companies to acquire and assume from the Selling Companies all right,
title, and interest of the Selling Companies in the Transferred Inventory, in
accordance with the following provisions.

 

 

1 Such Estimated Future Sales will be based on the estimated quantities set
forth in Schedule 2.10 plus pending orders minus projected sales until Initial
Closing Date.

 

31

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

(i) The location of the Transferred Inventory in each Territory is set forth on
Schedule 2.10 – Part A Column “Seller’s Premises” (the “Seller’s Premises”). As
soon as practicable following the Initial Closing Date and no later than the [*]
Day following the Initial Closing Date, the relevant Selling Company and
Purchasing Company shall commonly perform a physical stock-take of the
Transferred Inventory at the Seller’s Premises, and each Selling Company shall
make available within [*] Days to the Purchasing Company the Transferred
Inventory in accordance with Ex-Works Incoterms 2010 at the relevant Selling
Company.

(ii) Within [*] Days following the date of the physical stock-take, the relevant
Purchasing Company shall notify the Selling Company in writing regarding (a) the
quantities of Products actually delivered to the Purchasing Company, it being
specified that the Purchasing Company shall be entitled to return for each
Product any quantities of such Product that do not meet the definition of
Transferred Inventory and that such quantities of Products returned to the
Selling Company (at the Selling Company’s sole expense) shall not be included in
the Transferred Inventory and (b) the aggregate valuation of the Transferred
Inventory calculated by multiplying (i) the Unit Cost of each item of the
Transferred Inventory by (ii) the quantity of each item of such Transferred
Inventory (the aggregate value of all such multiplications hereinafter the
“Transferred Inventory Purchase Price”).

(iii) The Selling Company shall have the right to review all working papers and
procedures used to determine the Transferred Inventory Purchase Price. Unless,
within [*] Days after delivery of the notification referred to the paragraph
(b) above, the Selling Company notifies to the Purchasing Company in writing
that it objects to the Purchasing Company’s determination of the Transferred
Inventory Purchase Price, then the Selling Company shall issue an invoice equal
to the Transferred Inventory Purchase Price, plus VAT (or other similar taxes),
as applicable, and, upon receipt, the Purchasing Company shall pay the amount of
such invoice to the Selling Company by wire transfer of immediately available
funds to the account indicated by the Selling Company within [*] Days following
the receipt of such invoice.

(iv) In the event the Parties fail to agree on the Transferred Inventory
Purchase Price within [*] Business Days after the notification referred to in
Paragraph (c) above has been given, all remaining matters in dispute shall be
submitted to the office of an internationally reputed accounting firm (other
than the auditors of either Party) (the “Resolution Accounting Firm”). In the
event the Parties are unable to agree upon the selection of the Resolution
Accounting Firm within [*] Days after expiration of the [*] Day period referred
to above, the Resolution Accounting Firm shall be appointed by the International
Center for Expertise of the International Chamber of Commerce, Paris, France at
the request of either Party (the first Party making such request being
considered the “most diligent party” (la partie la plus diligente)). The
International Center for Expertise shall not, however, administer the dispute
resolution procedure. The request to the International Center for Expertise
shall include a copy of this Agreement. The Resolution Accounting Firm shall,
acting as experts and not as arbitrators, make a final determination as to all
remaining matters in dispute with respect to the Transferred Inventory Purchase
Price, which determination shall be conclusive and binding on the Purchasing
Company, the Selling Company, and the Parties in the absence of manifest error.
The cost of retaining the Resolution Accounting Firm shall be borne equally by
the Selling Company and the Purchasing Company. The Selling Company and the
Purchasing Company agree to

 

32

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

cooperate with each other in order to resolve any and all matters in dispute as
soon as possible. The Transferred Inventory Purchase Price, as determined by the
Resolution Accounting Firm, shall be paid by the Purchasing Company in
accordance with the provisions of Section 2.10(b)(iii) above.

(c) Purchase and Sale of Inventory with no Physical Transfer of the Inventory.

(i) Upon the terms and subject to the conditions of Agreement, the Parties
hereby agree that joint venture companies listed in Schedule 2.10 – Part B
Column “Selling Companies” (the “Selling Companies”) shall sell, transfer, and
assign to the Affiliates of Sanofi listed in Schedule 2.10 – Part B Column
“Purchasing Companies” (the “Purchasing Companies”) on the Initial Closing Date,
all right, title, and interest of the Selling Companies in the Transferred
Inventory, in accordance with the following provisions.

(ii) In each Territory listed in Schedule 2.10 – Part B Column “Territory”, the
Transferred Inventory owned by the Selling Company as of the Initial Closing
Date shall be sold to the corresponding Purchasing Company at its net book
value, as determined in accordance with the Selling Company’s accounting rules
as consistently applied, as of the Effective Date. The Selling Company shall
issue an invoice equal to the amount of the net book value of such Transferred
Inventory, plus [*] and, upon receipt, the Purchasing Company shall pay the
amount of such invoice to the Selling Company by wire transfer of immediately
available funds to the account indicated by the Selling Company within thirty
(30) Business Days following the receipt of such invoice.

2.11 Remuneration Payments.

(a) In consideration of the rights and licenses granted under this Agreement,
Sanofi shall pay, or shall cause to be paid, all remuneration payments due to
BMS under this Agreement, and whether under this Article II or otherwise, and
any other Transaction Document on a quarterly basis within [*] days of the end
of each calendar quarter. Each such payment shall be accompanied by an accurate
statement of: (i) the amount of IFRS Net Sales of the Products (denominated in
Euros), set forth on a [*], during such calendar quarter (together with the
underlying calculations in reasonable detail for such amount); (ii) the
remuneration payments due to BMS under this Agreement set forth on a [*] basis;
and (iii) the calculation of all payments to be made to BMS for such calendar
quarter (each a “Payment Report”)

(b) All payments to be made hereunder shall be made by wire transfer in
immediately available funds to the respective bank accounts of BMS (or its
designee) as designated in writing to Sanofi, unless the Parties agree to settle
such payments through other means.

(c) Sanofi shall maintain: (i) books, records and accounts which accurately and
fairly reflect, in reasonable detail, the IFRS Net Sales of the Products; and
(ii) an adequate system of internal accounting controls. All books, records and
accounts referred to in clause (i) above shall be maintained for not less than
[*], or for such longer period if and as required by applicable law, following
the date of the sales constituting the IFRS Net Sales and shall be made
available for reasonable review upon request by BMS.

 

33

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

(d) Sanofi shall provide to BMS: (i) Sanofi’s non-binding forecast of IFRS Net
Sales for the current fiscal year and for the succeeding [*] no later than
May 31 of each year until the Termination Date; and (ii) Sanofi’s non-binding
re-forecast of IFRS Net Sales for current year and budgeted forecast of IFRS Net
Sales for the succeeding 12 month period no later than October 31st of each year
until the Termination Date, together with information and documentation
supporting Sanofi’s calculations therefor. BMS shall have an opportunity to
review with Sanofi its calculations and underlying assumptions in connection
with such forecasts.

(e) At the request of BMS, Sanofi shall, and shall if applicable cause its
Affiliates to, permit BMS or an independent, certified public accountant not
having any significant relation to either BMS or Sanofi, as appointed by BMS, at
reasonable times and upon reasonable notice, to examine the books and records of
Sanofi (or its relevant Affiliate) as may be necessary to: (i) determine, with
respect to any calendar quarter ending not more than [*] prior to the related
request, the correctness of any Payment Report or payment made under this
Agreement or any other Transaction Document; (ii) obtain information as to the
amount payable for any such calendar quarter in the case of failure on the part
of Sanofi or its relevant Affiliate to report or pay pursuant to this Agreement
or on the part of any party to any other Transaction Document; or (iii) enforce
any rights relating to audits and/or books and records under the Alliance
Agreements as in effect prior to the date hereof; provided, however that BMS
shall not have the right to make an audit request more than once every twelve
(12) calendar months. The results of any such audit shall be promptly made
available to the Parties. Further, for the avoidance of doubt, it is the
Parties’ intent that the audit rights granted under the terms of the Alliance
Agreements as in effect prior to the date hereof shall survive in accordance
with their terms, notwithstanding any provision to the contrary herein or in any
other Closing Date Agreement or Alliance Agreement. Each Party grants to the
other Party the rights under the preceding sentence.

(f) BMS shall bear the full cost and expense of any such audit, unless such
audit discloses that the amount due to BMS is more than the amount paid by more
than [*] percent ([*]%) of the amount due, in which case Sanofi shall bear the
full cost and expense of such audit.

(g) The determination by an independent, certified public accountant pursuant to
this Section 2.11 as to the amount due and payable by Sanofi, or its relevant
Affiliate, shall be conclusive and binding on the Parties.

(h) All payments due under this Agreement shall be paid in full without
deduction, except for taxes (if any) required to be withheld by applicable law
in Territory A or Territory B1, as applicable, with respect to such payments. If
Sanofi is required under applicable law to withhold any tax to the revenue
authorities in any country in Territory A or Territory B1, as applicable,
regarding any payment to BMS, the amount of such tax shall be

 

34

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

deducted by Sanofi and paid to the relevant revenue authority, and Sanofi shall
notify BMS thereof, and shall promptly furnish to BMS all copies of any tax
certificate or other documentation evidencing such withholding. If any such tax
shall subsequently be found to be due, payment of such tax shall be the
responsibility of Sanofi. Notwithstanding the foregoing, BMS and Sanofi shall
cooperate reasonably to reduce or eliminate any such withholding tax under
applicable law or treaty.

2.12 Market Withdrawal.

(a) The determination of a Market Withdrawal and the computation of any Market
Withdrawal Adjustment in Territory A shall be made in accordance with the Share
Forward Purchase Agreement.

(b) If Sanofi determines that a Market Withdrawal has occurred in one or more
Territory A Opt-out Countries, Sanofi shall promptly provide written notice of
such determination to BMS (including such records regarding sales,
profitability, market share and other information from Sanofi for the applicable
market as may be reasonably requested by BMS). BMS shall, within [*] days after
receipt of such notice indicate to Sanofi whether it objects to Sanofi’s
determination that a Market Withdrawal has occurred. If BMS objects to such a
determination, the Parties shall resolve such dispute in accordance with the
procedures set forth in Section 12.4.

(c) If there has been a Market Withdrawal in one or more Territory A Opt-out
Countries, each of BMS and Sanofi shall reach its own independent conclusion as
to the amount of the Market Withdrawal Adjustment resulting from the Market
Withdrawal (each, an “Estimated Market Withdrawal Adjustment”) and shall deliver
to the other Party a written notice (each an “Estimated Market Withdrawal
Notice”) on the [*] day following the earlier of the date on which: (i) BMS
acknowledges that a Market Withdrawal has occurred; or (ii) the Dispute as to
whether a Market Withdrawal has occurred is resolved (the earlier of (i) or
(ii), the “Market Withdrawal Adjustment Resolution Date”). Each of BMS and
Sanofi shall bear its own costs in connection with such determination. If one
Party fails to deliver an Estimated Market Withdrawal Notice within [*] days of
the date of the Market Withdrawal Adjustment Resolution Date, then the other
Party’s determination of the Market Withdrawal Adjustment shall be considered
final and binding on the Parties.

(d) If the highest figure (the “High Value”) provided by one Party on its
Estimated Market Withdrawal Notice for the Market Withdrawal Adjustment is less
than or equal to [*]% of the lower figure (“Low Value”) provided by the other on
its Estimated Market Withdrawal Notice, then the Market Withdrawal Adjustment
shall equal the arithmetical average of the High Value and the Low Value.

(e) If the High Value is more than [*]% of the Low Value (or, for the avoidance
of doubt, an amount equal to [*] multiplied by the Low Value), BMS and Sanofi
shall within [*] days after receipt of the Estimated Market Withdrawal Notice
appoint [*] (“Independent Expert”) to determine the Market Withdrawal
Adjustment. If [*] is unable or unwilling to act, or if it has provided services
to either Party after the Initial Closing Date, then

 

35

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

BMS and Sanofi shall cooperate in good faith to appoint an independent certified
public accounting firm of international recognition mutually agreeable to BMS
and Sanofi, in which event “Independent Expert” shall mean such firm. Within [*]
days of its appointment, the Independent Expert shall, after having made its own
estimate of the Market Withdrawal Adjustment, determine the Market Withdrawal
Adjustment by selecting (a) the High Value or (b) the Low Value, whichever is
closer to its own estimate of the Market Withdrawal Adjustment. Each Party shall
provide the Independent Expert with the documentation in support of its
Estimated Market Withdrawal Adjustment, and the Independent Expert shall keep
such documentation confidential and shall not share it with the other Party. The
expenses and fees of the Independent Expert shall be borne equally by BMS and
Sanofi.

(f) The determination of the Independent Expert shall be final and binding on
the Parties and may not be appealed, other than in cases of fraud or manifest
error (erreur grossière).

(g) The final determination of the Market Withdrawal Adjustment by an
Independent Expert shall be accompanied by a written report setting out the
details of the determination by the Independent Expert of such value.

2.13 Other Alliance Agreements. If either Party or one of its Affiliates becomes
aware of an Alliance Agreement that has not been amended, modified or terminated
pursuant to the terms of this Agreement whose continued effectiveness would be
inconsistent with the transactions contemplated hereby, then such Party shall
notify the other Party and the Parties shall, or shall cause their Affiliates
to, terminate such Alliance Agreement, effective as of the Initial Closing Date,
unless such termination would have an adverse impact on either Party, in which
case the Parties shall cooperate with each other to find a commercially
reasonable alternative to termination.

ARTICLE III

FINISHED PRODUCT MANUFACTURING AND IRBESARTAN API

MANUFACTURING

3.1 Irbesartan Products and Clopidogrel Products.

(a) On and after the Initial Closing Date, Sanofi shall assume responsibility
(with respect to for Territory A, Territory B and Territory B1) for:

(i) the manufacture of finished product tablets and packaging for Irbesartan
Products; and

(ii) the manufacture of finished product tablets and packaging for Clopidogrel
Products.

 

36

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

(b) After the Initial Closing Date, and at the request of Sanofi, on a
Product-by-Product basis and on a country-by-country basis, BMS shall continue
packaging and releasing each of: (i) Clopidogrel Products currently Co-Marketed
by BMS in Mexico; (ii) Clopidogrel Products currently Co-Marketed by BMS in
Colombia; (iii) Irbesartan Products currently Co-Marketed by BMS in Mexico;
(iv) Irbesartan Products currently Co-Marketed by Sanofi in Mexico; and
(v) Irbesartan Products currently Co-Marketed by BMS in Argentina. Sanofi shall
use commercially reasonable efforts to obtain such registrations to enable
Sanofi to perform such packaging and releasing functions.

(c) The existing supply arrangements between the Parties regarding Clopidogrel
in the U.S. shall be amended and replaced in accordance with the Supply
Agreements. The Existing Supply Agreements shall be terminated on the Initial
Closing Date pursuant to agreements prepared in accordance with Exhibit 3.1(c).

3.2 Irbesartan API Manufacturing.

(a) The balancing mechanism applicable to the manufacturing of Irbesartan
Products described in any agreement currently in force as between the Parties or
their Affiliates shall terminate on the Initial Closing Date. There shall be no
separate compensation to BMS for the termination of such balancing mechanism.

(b) BMS shall manufacture Irbesartan API for Irbesartan Products in each of the
following calendar years in the following amounts set forth under the “BMS’s
obligation to supply” row in Table 3.2, and shall exclusively sell Irbesartan
API to Sanofi during 2013 through 2015 (except that BMS may also use Irbesartan
API for a fixed dose combination product permitted by Section 8.3(e)). The price
for such Irbesartan supplied by BMS shall equal [*]/ metric tonne.

Table 3.2

 

     2013   2014   2015

Forecasted total demand (in tonnes)

   [*]   [*]   [*]

BMS’s obligation to supply

   [*]   [*]   [*]

If forecasted total yearly demand, as determined by Sanofi, is lower than [*]
tonnes in 2013, [*] tonnes in 2014 or [*] tonnes in 2015, then BMS will
manufacture and supply [*] % of such total yearly demand for the applicable
year. If BMS fails to supply Sanofi’s demanded quantity for any period in 2013,
2014 or 2015, Sanofi shall be relieved of the foregoing purchase obligation for
such year to the extent provided in the Irbesartan API Supply Agreement.

(c) Sanofi shall manufacture and supply the Irbesartan intermediates known as
“SR48001a,” “SR47563” and “Irbesartan crude” that are required by BMS to
manufacture Irbesartan API until 2015 and in accordance with the pricing set
forth on Exhibit 4.1 to the Irbesartan Intermediates Supply Agreement and
Exhibit 4.1 to the Irbesartan Crude Toll Manufacturing Agreement. To the extent
that Sanofi is able to meet BMS’s requirements, BMS shall be required to
purchase from Sanofi: (i) all its “SR48001a” requirements, less [*] metric tons
([*] MT) that BMS is entitled to purchase from any other source; (ii) all of
BMS’s “SR47563” requirements that BMS does not elect to manufacture by itself or
through one of its Affiliates and (iii) all of BMS’s “Irbesartan
crude” requirements.

 

37

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

3.3 Supply/Tolling Agreements.

(a) Each of the Parties shall (i) cause their Affiliate(s) and/or their
partnerships referenced herein, as applicable, to execute supply or tolling
agreements in substantially the forms attached hereto as Exhibits 3.3(a)[1] to
[5] and (ii) agree in good faith to amend the existing quality agreements prior
to the Initial Closing Date to reflect changes in the underlying
responsibilities of the Parties and their Affiliates (“Quality Agreement
Amendments” and, together with the agreements referenced in clause (i) above,
the “Supply Agreements”), in order to memorialize the supply or tolling
arrangements for: (A) manufacturing finished Product tablets and packaging for
Clopidogrel Products in the U.S.; (B) packaging and releasing Irbesartan
Products and Clopidogrel Products for Mexico, Argentina and Colombia; and
(C) manufacturing Irbesartan API and Irbesartan intermediates for Irbesartan
Products throughout the world (other than in Japan) as described in this Article
III.

(b) Each Supply Agreement for Irbesartan Products shall provide that the Parties
will discuss in good faith adapting the quantities of Irbesartan API to be
purchased by Sanofi from BMS in response to such adverse change in the demand in
the event of:

(i) a material adverse change affecting Irbesartan demand (not attributable to
acts or omissions of Sanofi that constitute negligence or willful misconduct);
or

(ii) an intellectual property claim related to an Irbesartan product in any
country which may result in the entry of an Irbesartan Generic Product in such
country(ies) before the relevant patent expiry.

3.4 Resolution of Inconsistencies. To the extent there is any inconsistency
between the provisions of Sections 3.2 or 3.3, on the one hand, and the Supply
Agreements, on the other hand, the terms of the relevant Supply Agreement shall
control.

3.5 Industrial Committee. The parties shall, by the Initial Closing Date,
establish an industrial committee (the “Industrial Committee”) to manage the
activities contemplated by the Supply Agreements. The Industrial Committee shall
at all times consist of [*] representatives of BMS and Sanofi. All
recommendations and decisions made by the Industrial Committee shall be made by
a consensus of the representatives of Sanofi and BMS thereon. If the Industrial
Committee is unable to reach a decision on any matter, the dispute shall be
resolved as provided in Section 12.4.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

4.1 Representations and Warranties of the Parties. Each Party (with respect to
itself and each of its Affiliates that is a party to one of the Closing Date
Agreements) represents and warrants to the other Party as follows as of each of
the date hereof, the Initial Closing Date and the date of each Additional
Closing:

 

38

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

(a) Organization; Authority. Such Person is a corporation or other business
entity, as the case may be, duly organized, validly existing and in good
standing (or the equivalent thereof, if applicable) under the laws of its
respective jurisdiction of formation or organization (as applicable). Such
Person has the requisite corporate or other applicable power and authority to
own, lease and operate its material properties and to carry on its businesses as
presently conducted. Such Person is duly qualified or licensed to transact
business and is in good standing (if applicable) in each jurisdiction in which
the property and assets owned, leased or operated by it, or the nature of the
business conducted by it, makes such qualification or licensing necessary,
except in such jurisdictions where the failure to be so duly qualified or
licensed and in good standing would not reasonably be expected to have a
material adverse effect on such Person’s ability to consummate the transactions
contemplated by this Agreement and the Closing Date Agreements to which it is a
party (together, the “Transaction Documents”).

(b) Consents. No notices to, filings with, or authorizations, consents or
approvals of any Person or Governmental Authority are necessary for the
execution, delivery or performance by such Person of this Agreement or the
consummation by such Person of the transactions contemplated hereby, except for
compliance with and filings pursuant to any Requisite Competition Law Approvals.
Neither the execution, delivery or performance by such Person of this Agreement,
or any other Transaction Document to which such Person is a party, nor the
consummation by such Person of the transactions contemplated hereby or thereby
will: (i) conflict with or result in any breach of any provision of such
Person’s certificate of incorporation, bylaws or similar organizational
documents; (ii) result in a violation or breach of, or constitute (with or
without due notice or lapse of time or both) a default or give rise to any right
of termination, cancellation or acceleration under, any of the terms, conditions
or provisions of any contract or arrangement to which such Person is a party; or
(iii) violate any law, rule or regulation of any Governmental Authority having
jurisdiction over such Person or its properties or assets (except, with respect
to the foregoing clauses (ii) or (iii), for such violations, breaches, defaults
or violations that would not reasonably be expected to have a material adverse
effect on such Person’s ability to consummate the transactions contemplated by
this Agreement, or any other Transaction Document to which such Person is a
party).

(c) Ownership. Each Party is the record and beneficial owner of the partnership
interests set forth opposite such Party’s name on Schedule 4.1(c). Such
interests are held, and will be transferred to the other Party’s Affiliate, as
applicable, hereunder, free and clear of all liens. Except as set forth in the
Transaction Documents, neither Party (or any of its Affiliates) is a party to
any option, warrant, purchase right, or other contract or commitment that
requires such Party (or any of its Affiliates) to offer, sell, transfer or
otherwise dispose of any partnership interests or other equity securities of
JVA, JVB or USIrbeJV.

(d) Enforceability. This Agreement, and each other Transaction Document to which
such Person is a party, constitutes the valid and binding obligation of such
Person, enforceable against such Person in accordance with its terms, except as
enforceability may be limited by applicable laws relating to bankruptcy, other
similar laws affecting creditors’ rights and general principles of equity
affecting the availability of specific performance and other equitable remedies.

 

39

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

(e) No Brokers. No broker, finder, financial advisor or investment banker is
entitled to any broker’s, finder’s, financial advisor’s or investment banker’s
fee or commission or similar payment in connection with the transactions
contemplated by this Agreement, or any other Transaction Document to which such
Person is a party, based upon arrangements made by or on behalf of such Person.

(f) No Representations. None of Sanofi, BMS or any of their respective
Affiliates has given any representations or warranties upon which the other
Party is relying in connection with the transactions contemplated by this
Agreement, other than the representations or warranties set forth in this
Agreement.

4.2 Additional Representation and Warranty of BMS. BMS (on its and its
Affiliates’ behalf) represents and warrants to Sanofi as follows (as of each of
the date hereof and as of the Initial Closing Date) that, to BMS’s Knowledge:

(a) Regulatory Materials.

(i) (A) all Regulatory Materials filed with Governmental Authorities in the U.S.
(with respect to Irbesartan), and in Territory A and Territory B1, by BMS with
respect to the Products were, at the time of filing, true, complete and accurate
in all material respects; and (B) no adverse event information is known by BMS
that is materially different in terms of the incidence, severity or nature of
such adverse events than any which were filed as safety updates to such
Regulatory Materials for the Products;

(ii) BMS has made available to Sanofi all material books and records from the
past [*] regarding the safety of the Products to the extent such books and
records are in BMS’s possession;

(iii) BMS has made available to Sanofi copies of all material Regulatory
Materials from the past [*] for the Products filed by BMS with Governmental
Authorities in the U.S. (with respect to Irbesartan) and in Territory A and
Territory B1; and

(iv) BMS has provided to Sanofi copies, to the extent received by BMS and
relating to Products manufactured by BMS, of all material written: (A) reports
of inspection observations, if any, in the past [*]; (B) establishment
inspection reports from the [*]; and (C) Governmental Authority warning letters
from the past [*], if any, that assert ongoing material lack of compliance with
any applicable law or regulatory requirements.

(b) Third Party Contracts. Schedule 4.2(b) is a list of each Third Party
contract (each an, “Assigned Contract”) to which BMS or an Affiliate of BMS is a
party and is in full force and effect as to BMS in accordance with its
respective terms. BMS has the right to update Schedule 4.2(b) prior to the
Initial Closing Date with Sanofi’s prior written consent.

 

40

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

None of BMS or its Affiliates or, to the Knowledge of BMS, any other party
thereto, is in default, violation or breach in any material respect under any
such Assigned Contract, and no event has occurred and is continuing that
constitutes or, with notice or the passage of time or both, would constitute, a
default, violation or breach in any material respect under such Assigned
Contract by BMS or its Affiliates or, to the Knowledge of BMS, any other party
thereto. Except as set forth on Schedule 4.2(b), BMS represents that there are
no additional Third Party contracts the counterparty to which could compel an
assignment of such contract to Sanofi or its Affiliates, JVA, JVB or USIrbeJV on
or following the Initial Closing Date and agrees to indemnify Sanofi and its
Affiliates in full for reasonable costs or obligations (that cannot be
reasonably mitigated by Sanofi) that arise if such a counterparty claims that
such contract should have been assigned to Sanofi as of the Initial Closing
Date.

ARTICLE V

CERTAIN REGULATORY MATTERS

5.1 Marketing Authorizations.

(a) The transfer to Sanofi of marketing authorizations (which shall be held by a
Sanofi legal entity) for the Products currently held by BMS or its Affiliates
that are set forth on Schedule 5.1(a) shall be undertaken in accordance with the
timelines and processes to effect the transfer of such marketing authorizations
to be agreed to in good faith by the Parties prior to the Initial Closing Date.
All external costs for such transfer of such marketing authorizations shall be
shared equally between BMS and Sanofi.

(b) BMS shall withdraw all marketing authorizations held by BMS or its
Affiliates for all Products not being marketed by BMS as of the date hereof
within [*] of the Initial Closing Date and provide evidence to Sanofi thereof.

5.2 Pharmacovigilance.

(a) The transfer to Sanofi of the Irbesartan Product pharmacovigilance database
to Sanofi shall be initiated on the Initial Closing Date and pursued in
accordance with the timelines, processes and costs to be agreed upon by the
Parties prior to the Initial Closing Date and set forth in the Technical
Agreement. All external costs for the transfer of such database shall be shared
equally between BMS and Sanofi. Prior to the Initial Closing Date, the Parties
agree to comply with the provisions of the Irbesartan SDEA and the Clopidogrel
SDEA.

(b) The Parties agree that all current safety surveillance responsibilities
including, but not limited to, individual and periodic safety reports
management, signal detection, risk management activities as well as the EU
Qualified Person for Pharmacovigilance responsibilities for Irbesartan Products
remain with BMS as long as the global safety database is not fully transferred
to Sanofi.

 

41

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

(c) BMS shall continue to provide to Sanofi through [*], at BMS’s cost,
reasonable medical assistance solely for the purpose of supporting the transfer
of the pharmacovigilance database for Irbesartan Products, in finished form, as
reasonably requested by Sanofi. Sanofi shall use diligent efforts to accomplish
the transfer as soon as practicable following the date hereof.

(d) Prior to the Initial Closing Date, duly qualified representatives of each of
BMS and Sanofi shall work in good faith to prepare a revised or amended Safety
Data Exchange Agreement (“Amended Irbesartan SDEA”) regarding Irbesartan
Products, in finished form, for the period beginning on the Initial Closing Date
or, with respect to an Irbesartan BMS Permitted FDC, as required by law. A
working draft of the Amended Irbesartan SDEA, which shall be finalized and
executed by the Parties on the Initial Closing Date, is attached hereto as
Exhibit 5.2(d). The Amended Irbesartan SDEA also defines safety reporting
obligations to the regulatory authorities before and after the marketing
authorizations held by BMS have been transferred to Sanofi as well as the
procedures for the pharmacovigilance document transfer. The Amended Irbesartan
SDEA shall remain in effect for as long as: (i) BMS is the holder of the
marketing authorization for Irbesartan Products, in finished form, anywhere in
the world; (ii) BMS is the sponsor of a clinical trial involving Irbesartan
Products, in finished form; (iii) Irbesartan Products sold by BMS, its
Affiliates or their licensees in Co-Marketing countries prior to the JVA Closing
or the JVB Closing, as applicable, are on the market prior to the expiration
date of such Irbesartan Products; and/or (iv) with respect to an Irbesartan BMS
Permitted FDC that are under development or sold by BMS or its Affiliates or its
Permitted Licensees, where and to the extent required by applicable law.

(e) BMS will notify its partners of the global safety database for Irbesartan
Products transfer to Sanofi. Sanofi will be responsible to set-up new Safety
Data Exchange Agreement(s) with these partners to enable Sanofi and its
Affiliates to comply with all pharmacovigilance and safety reporting
obligations.

(f) The Parties shall agree in good faith on the date that the global safety
database for Irbesartan Products has been successfully and completely
transferred to Sanofi. To the extent practicable, the transfer of the safety
database will be done in conjunction with the transfers of the marketing
authorizations from BMS to Sanofi. In connection with the foregoing, the
Parties’ respective system support groups shall cooperate in good faith to
prepare and execute a detailed pharmacovigilance transfer agreement (the
“Technical Agreement”) to be executed on the Initial Closing Date to define the
technical requirements for the transfer of the safety database.

(g) Prior to the Initial Closing Date, duly qualified representatives of each of
BMS and Sanofi shall work in good faith to prepare a revised or amended Safety
Data Exchange Agreement (“Amended Clopidogrel SDEA”) regarding Clopidogrel
Products to set forth the Parties’ pharmacovigilance and safety reporting
obligations to regulatory authorities prior to and after the transfer of BMS’s
marketing authorizations to Sanofi. A working draft of the Amended Clopidogrel
SDEA, which shall be finalized and executed by the Parties on the Initial
Closing Date, is attached hereto as Exhibit 5.2(g). The Amended Clopidogrel SDEA
shall remain in effect for as long as (i) BMS is the holder of the marketing
authorization for Clopidogrel Products anywhere in the world; (ii) Clopidogrel
Products sold by BMS, its Affiliates or their

 

42

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

licensees in Co-Marketing countries prior to the date of the JVA Closing or the
JVB Closing, as applicable, are on the market; and/or (iii) with respect to a
Clopidogrel BMS Permitted FDC that are sold by BMS or its Affiliates or
Permitted Licensees, where and to the extent required by applicable law. When
the U.S. is the only market where BMS is marketing Clopidogrel products, the
Amended Clopidogrel SDEA shall be terminated and replaced with a Safety Data
Exchange Agreement that covers exclusively the U.S.

(h) In addition, as of the Initial Closing Date until the Termination Date,
Sanofi shall provide BMS with the following pharmacovigilance information with
respect to the Products: (i) aggregate safety reports such as PSUR, DSUR and
INDAR; (ii) Risk Management Plan; and (iii) Product Alert information (e.g.,
information from external sources which may have significant ethical (including
new efficacy and/or safety finding) or legal repercussions, or which can
otherwise materially affect patients and/or which can have a potential negative
impact on Sanofi, its image, officers or financial situation)).

(i) Any obligation of BMS to serve as Sanofi’s agent for regulatory purposes
will cease as of the Initial Closing Date, or as otherwise mutually agreed by
the Parties but in any case not earlier than the date when the global safety
database for Irbesartan Products has been successfully and completely
transferred to Sanofi.

ARTICLE VI

DILIGENCE OBLIGATIONS

6.1 No Obligations Generally. None of JVA, USIrbeJV, Sanofi or any Affiliate of
Sanofi shall be obligated to perform any specified level of commercialization
efforts, promotional efforts, marketing efforts or research and development
efforts with respect to the Products after the Initial Closing Date.

6.2 Certain Limitations. Without the prior written consent of BMS, neither
Sanofi nor any of its Affiliates shall take any action, nor fail to take any
action, with the specific intent of reducing the remuneration of BMS with
respect to Clopidogrel Products or Irbesartan Products (or Generic Products
subject to remuneration under Section 2.5) in either the U.S. (with respect to
Irbesartan) or in Territory A or Territory B1; provided, however, that Sanofi or
any of its Affiliates shall be entitled, without the prior written consent of
BMS: (a) to take any such action, or fail to take action which is for purposes
of adapting or adjusting the distribution and commercialization of Clopidogrel
Products or Irbesartan Products in either the U.S. (with respect to Irbesartan)
or in Territory A or Territory B1 to any changes in the market or demand for
such Products resulting from or relating to the expiration (prior to or after
the Initial Closing Date) of patents in respect thereof (including any launch of
autogeneric Products); and (b) to terminate commercialization of any Clopidogrel
Products or Irbesartan Products when IFRS Net Sales for such Product in a
country during any calendar year fall below [*] % of 2012 IFRS Net Sales for
such Product in such country. If Sanofi desires to terminate commercialization
of any such Product in accordance with the foregoing clause (b), Sanofi shall
provide BMS with at least sixty (60) days’ advance notice in writing thereof,
including the details of the basis for such termination.

 

43

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

6.3 Regulatory Filings. From the Initial Closing Date until the Termination
Date, Sanofi shall make all pharmacovigilance and other regulatory filings
legally required with respect to either Territory A or Territory B1 (with
respect to Clopidogrel and Irbesartan) or in the U.S. (with respect to
Irbesartan), on a timely basis in accordance with applicable law and consistent
with past practice.

6.4 Restricted Countries. Schedule 6.4 contains a list of countries (the
“Restricted Countries List”) in which the sale or commercialization of Products
will cause BMS to be in violation of sanctions laws and regulations applicable
to BMS, including the International Emergency Economic Powers Act and any laws,
executive orders or regulations authorized under such Act (together, “U.S.
Sanctions Laws”). BMS may update the Restricted Countries List from time to time
both before and after the Initial Closing Date to add to such list any
additional countries in which the sale or commercialization of Products will
cause BMS to be in violation of U.S. Sanctions Laws. If BMS elects to update the
Restricted Countries List, it shall provide notice to Sanofi as soon as
reasonably practicable of such updates to the Restricted Countries List. With
respect to any countries on the Restricted Countries List, (x) any license
granted by BMS to Sanofi shall be deemed terminated with respect to such country
when such country appears on the Restricted Countries List and (y) from and
after Sanofi’s receipt of notice from BMS with respect to the addition of such
country to the Restricted Countries List, Sanofi shall not thereafter pay to BMS
any royalties or remuneration arising from the sale or commercialization of the
Products in such country. No products, components or other materials supplied by
BMS to Sanofi in connection with the transactions contemplated hereby will be
designated or allocated by Sanofi to any country on the Restricted Countries
List and such products, components or other materials cannot be sold or
commercialized by Sanofi in any such country.

ARTICLE VII

INTELLECTUAL PROPERTY

7.1 Trademark Transition.

(a) BMS hereby grants to Sanofi a fully-paid, royalty-free, non-exclusive,
non-sublicensable (except to its affiliates), non-transferable and
non-assignable right and license to use BMS’s corporate names and logos
currently used, as of the date hereof, in the operations of the alliance (the
“BMS Brands”) for the purposes expressly set forth below in Section 7.1(b) until
the Termination Date. All other uses by Sanofi and its Affiliates of BMS Brands
not contemplated by Section 7.1(b) will be subject to BMS’s prior written
consent, which consent may be withheld in BMS’s sole discretion.

(b) Sanofi will be permitted to use the BMS Brands pursuant to Section 7.1(a),
and in each case, solely in connection with the manufacture, distribution and
sale of Products and to the extent either:

 

44

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

(i) set forth on packaging materials for Products; or

(ii) as embedded in the legal entity name(s) of USIrbeJV or the holders of
marketing authorizations, and on packaging where required to reflect such
name(s).

(c) Sanofi agrees to conform to past practice with respect to manner of use of
the BMS Brands as of the date hereof, and to maintain the same high quality
standards as currently adhered to in connection with the use of the BMS Brands
in connection with Products. From time to time, BMS may request that Sanofi
submit to BMS materials bearing the BMS Brands for review. Sanofi may change its
materials using the BMS Brands so long as the materials, as revised, are of the
same high level of quality as that in effect as of the date hereof.

(d) Sanofi will not, directly or indirectly, challenge BMS’s sole and exclusive
ownership of all right, title and interest in and to the BMS Brands, or the
validity or distinctiveness thereof, including the goodwill associated
therewith, and acknowledges that all goodwill arising from use of the BMS Brands
will inure solely to the benefit of BMS. Nothing contained in this Agreement
will be construed as an assignment to Sanofi of any right, title or interest in
the BMS Brands; it being understood that all rights, title and interest relating
to the BMS Brands are expressly reserved by BMS. Sanofi shall not use any
trademark, logo, or similar intellectual property right that is substantially
the same as or deceptively or confusingly similar to any BMS Brand.

(e) Sanofi will not use the BMS Brands other than as permitted hereunder and
will not incorporate BMS Brands into Sanofi’s corporate or business name in any
manner whatsoever. In using the BMS Brands, Sanofi will in no way represent that
it has any right, title or interest in any of the BMS Brands other than those
expressly granted under the terms of this Agreement.

(f) Sanofi will, at its expense, take all actions reasonably requested by BMS to
assist BMS in defending or prosecuting any action, suit or administrative
procedure relating to the BMS Brands as used in connection with this
Section 7.1. Sanofi will notify BMS promptly if Sanofi learns of any
infringement of, or pending or threatened litigation involving, the BMS Brands

(g) From and after the Initial Closing Date, Sanofi will use its reasonably
diligent efforts to: (i) discontinue, as promptly as is reasonably practicable,
the use of the BMS Brands in (A) the packaging materials for Products and (B) as
embedded in the legal entity name(s) of the holders of the marketing
authorizations, and on packaging where required to reflect such name(s); and
(ii) change, as promptly as is reasonably practicable, the name of USIrbeJV and
the JVA legal entity to one that does not include a reference to the BMS Brands;
provided, however, that Sanofi shall not be required to destroy any inventory of
Products or packaging thereof (in each case, as existing or in production on the
Initial Closing Date) or incur any other material costs in connection with the
foregoing. In connection with clause (ii) above, BMS shall, and shall cause the
BMS JVA Partner to, vote in favor of changing the name of the legal entity of
JVA and USIrbeJV to a name of Sanofi’s choosing so long as such the name of the
legal entity does not include the BMS Brands.

 

45

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

7.2 Intellectual Property Damages.

(a) Prior to the Termination Date, if Sanofi or BMS become aware of the
infringement or threatened infringement of any patents or trademarks licensed
under any of the Amended and Restated Territory A Clopidogrel License, the
Amended and Restated Territory A Irbesartan License, the Amended and Restated
Territory A Know-How License, the Amended and Restated Territory B1 Know-How
License, the Amended and Restated Territory B1 Clopidogrel License, the Amended
and Restated Territory B1 Irbesartan License and the Amended and Restated
USIrbeJV Irbesartan License, (including those license agreements that the
foregoing amend and restate and collectively, the “License Agreements”), it
shall promptly notify the other Party in writing of the same, giving particulars
thereof.

(i) If Sanofi or its Affiliates own the patents or other intellectual property
rights allegedly being infringed or misappropriated, Sanofi and its Affiliates
shall have the right, but not the obligation, to initiate an action based on
such infringement or threatened infringement and, if Sanofi or any of its
Affiliates initiates such an action, shall have control over the conduct of, and
shall control, any such action. BMS and its Affiliates shall assist and
cooperate with Sanofi to the extent reasonably necessary in the conduct of such
action. The costs and expenses of any such infringement action (including,
without limitation, fees of attorneys and other professionals) shall be borne
equally by Sanofi and BMS unless BMS irrevocably notifies Sanofi within [*] days
of receipt of notice of such infringement that it elects not to participate in
such action. Each Party shall execute all necessary and proper documents and
take such actions as shall be appropriate to allow Sanofi to initiate and
prosecute such infringement actions. Any award or other consideration paid by
Third Parties as a result of an infringement action (whether by way of
settlement or otherwise) shall be shared equally between Sanofi and BMS unless
BMS has elected not to participate in such action in which case such award or
other consideration shall be retained entirely by Sanofi.

(ii) With respect to Irbesartan in the U.S., if BMS or its Affiliates own the
patents or other intellectual property rights allegedly being infringed or
misappropriated, BMS and its Affiliates shall have the right, but not the
obligation, to initiate an action based on such infringement or threatened
infringement and, if BMS or any of its Affiliates initiates such an action,
shall have control over the conduct of, and shall control, any such action.
Sanofi and its Affiliates shall assist and cooperate with BMS to the extent
necessary in the conduct of such action. The costs and expenses of any such
infringement action (including, without limitation, fees of attorneys and other
professionals) shall be borne equally by Sanofi and BMS unless (in the case of
actions relating to Irbesartan in the U.S.) Sanofi irrevocably notifies BMS
within [*] days of receipt of notice of such infringement that it elects not to
participate in such action. Each Party shall execute all necessary and proper
documents and take such actions as shall be appropriate to allow BMS to initiate
and prosecute such infringement actions. Any award or other consideration paid
by Third Parties as a result of an infringement action (whether by way of
settlement or otherwise) shall be shared equally between Sanofi and BMS unless
Sanofi has elected not to participate in such action in which case such award or
other consideration shall be retained entirely by BMS.

 

46

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

(b) Notwithstanding Section 7.2(a), with respect to actions commenced under the
License Agreements prior to the Initial Closing Date (including but not limited
to those listed on Schedule 7.2(b), which schedule shall be updated by Initial
Closing Date to reflect additional actions commenced between the date hereof and
the Initial Closing Date), each of BMS and Sanofi shall (i) bear half of all
damages payable and out-of-pocket costs and expenses incurred after the Initial
Closing Date and (ii) share equally in all awards payable after the Initial
Closing Date arising out of such actions. Such actions shall be deemed to be
ones in which BMS and Sanofi have elected to participate, and the conduct of
such actions shall continue to be governed by the relevant License Agreement as
it existed prior to the amendments contemplated in this Agreement.

(c) Infringement actions referred to in this Section 7.2 may be brought in the
name of JVA, JVB, USIrbeJV or a winding-down Co-Promotion partnership as Sanofi
may reasonably determine appropriate and BMS shall reasonably cooperate with
Sanofi in facilitating the participation of the appropriate entity as plaintiff
in any such action.

ARTICLE VIII

COVENANTS

8.1 Antitrust Filings.

(a) The Parties shall use their respective reasonable best efforts to promptly
file or cause to be filed within [*] Days of the date hereof, all filings
necessary or appropriate to be obtained under applicable Antitrust Laws in the
jurisdictions as set forth on Schedule 8.1 attached hereto (collectively, the
“Antitrust Filings”), shall consult and cooperate with each other in the
preparation of such filings, and shall promptly inform the other Party of any
material communication received by such Party from any Governmental Authority
regarding the Antitrust Filings regarding the transactions contemplated by this
Agreement. Each Party shall review and discuss in advance, and consider in good
faith the views of the other Party in connection with any proposed written or
material oral communication with any Governmental Authority. Neither Party shall
participate in any meeting with any Governmental Authority unless it first
consults with the other Party in advance, and to the extent permitted by the
Governmental Authority, gives that Party the opportunity to be present thereat.
Neither Party shall agree to any voluntary extension of any statutory deadline
or waiting period or to any voluntary delay of the consummation of the
transactions contemplated by this Agreement at the behest of any Governmental
Authority without the prior written consent of the other Party. Each of the
Parties shall be responsible for its own filing fees required to be paid in
connection with any Antitrust Filing.

(b) The Parties’ obligations under this Section 8.1 to use reasonable best
efforts shall include, as applicable, defending any judicial or administrative
action or similar proceeding instituted (or threatened to be instituted) by any
Person under any Antitrust Law or seeking to have any stay, restraining order,
injunction or similar order entered by any Governmental Authority vacated,
lifted, reversed or overturned.

 

47

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

8.2 ICC Disputes. Sanofi and BMS shall settle and resolve the ICC Disputes
pursuant to the Settlement Agreement attached hereto as Exhibit 8.2.

8.3 Non-Competition.

(a) Neither Party nor any of its Affiliates shall have any noncompetition
restrictions in the U.S. (with respect to Irbesartan) or in Territory A,
Territory B1, Territory A Opt-out Countries or Territory B1 Opt-out Countries
after the Initial Closing Date, except as set forth in this Section 8.3. For the
avoidance of doubt, except as provided in Sections 8.3(c) - (f) below, the
existing noncompetition commitments of the Parties (or their Affiliates)
contained in the Territory B Alliance Support Agreement shall continue to apply
with respect to Clopidogrel in the U.S. until such agreement terminates, and
thereafter, shall apply for [*] following such termination date to the party or
parties (and their Affiliates) whose interests are purchased pursuant to
Section 7.07 or 7.08 of such agreement, as applicable.

(b) Except as set forth in Sections 8.3(c) - (f) below, neither BMS nor any of
its Affiliates shall make, sell, promote or otherwise commercialize: (i) any
product containing Clopidogrel or Irbesartan as an API; (ii) Clopidogrel API or
Irbesartan API; or (iii) intermediates useful solely for production of
Clopidogrel API or Irbesartan API, with respect to the U.S. (with respect to
Irbesartan) or in Territory A, Territory B1, Territory A Opt-out Countries or
Territory B1 Opt-out Countries; in each case until after [*] of the Termination
Date.

(c) Nothing contained in this Section 8.3 shall prevent BMS or any of its
Affiliates from acquiring a business, or being acquired by, or acquiring or
combining with a Person, in each case which, at the time of such acquisition or
combination, makes, sells, promotes or otherwise commercializes: (i) any product
containing Clopidogrel or Irbesartan as an API; (ii) Clopidogrel API or
Irbesartan API; or (iii) intermediates useful solely for production of
Clopidogrel API or Irbesartan API; provided, that BMS and its Affiliates (which
for these purposes would include an acquiror following the closing of the
relevant transaction) either: (x) dispose of API and intermediates of the
Products (other than API and intermediates purchased, used or manufactured in
connection with BMS Permitted FDCs) and of the relevant portion of the business
or securities of the Person which undertakes the foregoing activity within [*]
after the completion of such acquisition or combination, or (y) market such
product (other than API or intermediates) and pay Sanofi, for the period ending
on the Termination Date, that [*], on a country-by-country basis, the [*]
(except that no such [*] shall be payable on BMS Permitted FDCs);

provided, however, that neither BMS nor its Affiliates shall have the right to
exercise the rights set forth in clause (c)(y) above with respect to Clopidogrel
(other than BMS Permitted FDCs) in the U.S. and, following any acquisition or
combination with respect to Clopidogrel in the U.S. described in this clause
(c) (other than BMS Permitted FDCs), shall be required to make the disposition
required in clause (c)(x) above in accordance with the time frame specified in
such clause. In each case, BMS shall notify Sanofi as promptly as practicable
after any such acquisition or combination. In the event BMS or any of its
Affiliates makes a disposition in accordance with clause (c)(x) above within [*]
of an acquisition or combination, no royalties shall be paid by BMS to Sanofi
with respect to such product(s) for the period of time from the date of such
acquisition or combination until the disposal.

 

48

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

(d) Nothing contained in this Section 8.3 shall prevent Sanofi or any of its
Affiliates from acquiring a business, or being acquired by, or acquiring or
combining with a Person, in each case which, at the time of such acquisition or
combination, makes, sells, promotes or otherwise commercializes, in the U.S.:
(i) any product containing Clopidogrel as an API; (ii) Clopidogrel API; or
(iii) intermediates useful solely for production of Clopidogrel API; provided,
that Sanofi and its Affiliates (which for these purposes would include an
acquiror following the closing of the relevant transaction) shall dispose of API
and intermediates of such products (other than API and intermediates purchased,
used or manufactured in connection with Sanofi Permitted Clopidogrel FDCs) in
the U.S. and the relevant portion of the business or securities of the Person
which undertakes the foregoing activity in the U.S. (other than with respect to
Sanofi Permitted Clopidogrel FDCs) within [*] after the completion of such
acquisition or combination.

(e) BMS and its Affiliates shall have a right to use, and to have its Permitted
Sublicensees use, by cross-reference, or incorporation by reference, or any
similar right or process, regulatory filings held (and any data contained
therein) generated or owned, by Sanofi with respect to the Products (other than
Excluded FDCs) prior to the Initial Closing Date, to enable BMS, its Affiliates
or its Permitted Sublicensees to conduct clinical trials for, and to file and
obtain registrations for and commercialize a BMS Permitted FDC, if BMS desires
to develop or market a BMS Permitted FDC in a given country, and at BMS’s cost.
Upon BMS’s reasonable request, Sanofi will, at BMS’s expense, promptly confirm
such rights and/or answer questions that have been reasonably requested or
required by an applicable regulatory authority.

(f) Nothing contained in this Section 8.3 (subject to Section 8.3(c)) shall
prevent BMS or its Affiliates from making, selling, promoting or otherwise
commercializing, in each case either directly or through Permitted Sublicensees,
a BMS Permitted FDC and none of them shall be required to pay any royalties or
to obtain any consent from Sanofi for any such activities worldwide from and
after the Initial Closing Date.

(g) Notwithstanding anything contained in any other Alliance Agreement, neither
Sanofi nor any of its Affiliates shall be required to pay any royalties (except
with respect to Identified Irbe FDCs or Identified Clopi FDCs) or obtain the
consent from BMS to make, sell, promote or otherwise commercialize, either
directly or indirectly through sublicensees, fixed dosed combinations with
either Irbesartan and Clopidogrel, including Irbesartan and Amlodipine and
Irbesartan and Atorvastatin.

(h) Nothing contained in this Section 8.3 shall prevent BMS or any of its
Affiliates from performing the contracts identified in Section 8.5(b).

(i) Nothing in this Section 8.3 shall be deemed to create or imply a license or
right to or in the other Party or its Affiliates under any intellectual property
owned or controlled by a Party or its Affiliates that covers or claims any of
its proprietary compounds or molecules (except as otherwise provided in the
Transaction Documents with respect to Irbesartan or Clopidogrel).

 

49

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

8.4 Works Council Notifications and TUPE Matters.

(a) BMS shall notify the necessary local works council(s) on the same date the
transactions contemplated by this Agreement are publicly announced or on such
other date as required by applicable law; provided, that BMS shall notify the
European works council on the Business Day preceding such public announcement.

(b) BMS shall reassign any of its employees whose current roles and
responsibilities include matters related to the Products (“BMS Employees”) to
other businesses of BMS sufficiently in advance of the JVA Closing or the JVB
Closing, as applicable, to minimize so far as is possible the basis for any
valid claim by any BMS Employee that his/her contract of employment has
transferred to Sanofi pursuant to the operation of the Transfer of Undertakings
(Protection of Employment) Regulations 2006 or similar laws in other
jurisdictions (collectively, “TUPE and Analogs”). BMS will indemnify, keep
indemnified and hold harmless Sanofi and its Affiliates fully in respect of
losses of any kind arising from or in connection with (i) any claim by any BMS
Employees arising out of or in connection with their employment by BMS or any
act or omission, breach or default of BMS or any of its Affiliates, in any case
on or prior to the Initial Closing Date; (ii) any breach by BMS or any of its
Affiliates of its or their obligations with regard to any BMS Employees under
TUPE and Analogs or works councils notifications; or (iii) costs incurred by
Sanofi or its Affiliates (including payment of salary and benefits based on and
limited to their terms and conditions of employment immediately prior to the
transfer of their employment to Sanofi or its Affiliates) associated with any
BMS Employees deemed to have transferred into the employment of Sanofi or its
Affiliates until such time as Sanofi or its Affiliate may legally terminate such
employment (in a manner that does not involve offering severance to Sanofi
employees other than former BMS Employees) and in each case, except if
attributable to the negligence of Sanofi or one of its Affiliates.

8.5 Third Party Contracts.

(a) Subject to Section 4.2(b) and Section 8.5(b), BMS shall undertake to use
commercially reasonable efforts to assign, and Sanofi shall use commercially
reasonable efforts to assume by the Initial Closing Date, the Assigned
Contracts, and BMS shall (i) be exclusively responsible for any other Third
Party agreements which are not assigned to, and assumed by, Sanofi and
(ii) cease to sell the Products to its Third Party subcontractors, customers or
distributors and shall hold Sanofi harmless with respect to such termination.

(b) Sanofi acknowledges that BMS will, after the date hereof and prior to the
Initial Closing Date, tender for certain supply contracts in the ordinary course
of business in Co-Marketing countries. In the event that BMS is the winning
bidder in such tender and the Initial Closing Date occurs, BMS will, to the
extent possible, assign such contract to the relevant Sanofi Affiliate (but only
with respect to the applicable Product) and, to the extent not possible, perform
such contract for the benefit of Sanofi. To the extent that Sanofi supplied to
BMS prior to the Initial Closing Date any materials necessary for BMS to perform
any such contract, Sanofi will continue to supply such materials and information
as are necessary for BMS to perform such contract on existing terms.

 

50

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

8.6 Payment of Pharma Fee. Sanofi shall be responsible for paying (or
reimbursing BMS for) the U.S. Pharma Fee invoiced in 2013 and any succeeding
year for Irbesartan Products (regardless of which Party receives the applicable
statement, and regardless of the sales year to which the invoice relates). The
U.S. Pharma Fee invoiced in 2013 and any succeeding year for Plavix shall be
paid under the terms of the Alliance Agreements.

8.7 NDC Codes. Sanofi shall obtain new National Drug Codes in Sanofi’s name for
all Products (other than Clopidogrel Products in the U.S.) sold on or after the
Initial Closing Date, and shall make any similar changes throughout Territory A
and Territory B1 consistent with this Agreement such that returns, rebates and
similar items for Products (other than Clopidogrel Products in the U.S.) sold
after the Initial Closing Date will be billed and paid by Sanofi and its
Affiliates.

8.8 Confidentiality; Public Announcements.

(a) Any press release announcing the execution of this Agreement shall be issued
in such form as shall be mutually agreed upon by the Parties. Each Party shall
consult with the other Party before issuing any other press release or otherwise
making any public statement with respect to this Agreement or the transactions
contemplated by this Agreement (except for communications and disclosures
required by law, provided that the disclosing Party shall use commercially
reasonable efforts to consult with the other Party in advance of such
communication or disclosure).

(b) From and after the date hereof, the Parties shall, and shall cause their
Affiliates and their employees, consultants, agents and advisors to, keep
confidential and not use for its benefit or for the benefit of any other Person,
any and all non-public information, which includes, without limitation,
confidential information relating to or provided under the Alliance Agreements
(including those Alliance Agreements that will terminate on the Initial Closing
Date or thereafter in connection with an Additional Closing or pursuant to their
respective terms), to the extent relating to such other Party or its Affiliates;
provided, however, that the Parties shall not be liable hereunder with respect
to any disclosure to the extent such disclosure is requested or required by law,
including applicable rules of any securities exchange, or pursuant to a
subpoena, civil investigative demand (or similar process), order, statute, rule
or other legal or similar requirement promulgated or imposed by a court or by a
Governmental Authority or otherwise in connection with any judicial,
administrative or similar proceeding (including in response to oral questions,
interrogatories or other requests for information or documents). If the Parties
or any of their Affiliates are requested or required by any law to disclose any
non-public information, the Parties shall, to the extent permissible by law,
provide the other Party with prompt written notice of such request or
requirement so that such other Party may seek a protective order or other
appropriate remedy and/or waive compliance with the provisions of this
Section 8.8. If, in the absence of a protective order or other remedy or the
receipt of a waiver from the other Party nonetheless, on the advice of counsel,
are requested or required by law to disclose any non-public

 

51

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

information, the Parties or their Affiliates may, without liability hereunder,
disclose only that non-public information which such counsel advises such
disclosing Party, that is requested or required by applicable law to be
disclosed; provided that to the extent permissible by law, the Parties exercise
their commercially reasonable efforts to preserve the confidentiality of the
non-public information. Notwithstanding the foregoing, such non-public
information shall not include information that: (i) is or becomes available to
the public other than as a result of a disclosure by a Party in breach of this
Section 8.8; (ii) becomes available to a Party or its Affiliates from a source
other than the other Party or its respective Affiliates; provided that the
source of such information is not known by the receiving Party or its Affiliates
to be bound by a confidentiality agreement with, or other contractual, legal or
fiduciary obligation of confidentiality to, the disclosing Party with respect to
such information; or (iii) is independently developed by a Party without breach
of this Agreement.

8.9 Notification of Certain Matters. Prior to the Initial Closing Date, the
Parties shall give prompt notice to the other Party of: (a) the occurrence, or
failure to occur, of any event, which occurrence or failure to occur is
reasonably likely to cause any representation or warranty of such Party
contained in this Agreement to be untrue or inaccurate in any material respect;
(b) any material failure of such Party to comply with or satisfy any covenant,
condition or agreement to be complied with or satisfied by it under this
Agreement; (c) any notice or other communication from any Person alleging that
the consent of such Person is or may be required in connection with the
consummation of the transactions contemplated hereby; and (d) any legal
proceeding pending or, to the applicable Party’s knowledge, threatened against
the Party relating to the transactions contemplated hereby.

8.10 Additional Closings.

(a) Prior to the Initial Closing Date, the Parties shall agree on modifications
to the transaction structure as defined in this Agreement to ensure that the
Alliance Agreements (or equivalent arrangements) shall continue in each
Designated Country until the Requisite Competition Law Approvals have been
obtained in such Designated Country(ies) in accordance with the agreed-upon
principles set forth on Schedule 8.10 attached hereto (the “Modified Designated
Country Structure”). After the Initial Closing Date, and until [*], the Parties
shall continue to diligently seek the Requisite Competition Law Approvals in the
Designated Countries (and in accordance with Section 8.1). If the Parties obtain
any Requisite Competition Law Approvals in respect of a Designated Country after
the Initial Closing Date, and on or before [*], then the transactions
contemplated hereby in respect of such Designated Country shall close on the
last day of the quarter during which such Requisite Competition Law Approvals
are obtained (such closing, an “Additional Closing”). From and after each
Additional Closing with respect to a Designated Country, the Parties’
governance, economic and other contractual rights in respect of such country
shall be those contemplated under this Agreement as if the Additional Closing
for such country had occurred on the Initial Closing Date; provided, however,
taking into account payments made and/or received until such Additional Closing
by BMS or its Affiliates under the Modified Designated Country Structure in
respect of such country, on [*], the Parties shall (to the extent permitted by
applicable laws) pay such amounts to each other so that the overall economic
effect for BMS and its Affiliates, collectively, contemplated under this
Agreement in respect of such country shall be as if such Additional Closing had
occurred on the Initial Closing Date. The Parties shall exchange any information
needed to implement the Modified Designated Country Structure.

 

52

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

(b) No Additional Closing shall occur with respect to any Designated Country for
which the Requisite Competition Law Approvals have not been obtained on or by
[*]. With respect to any such Designated Country for which the Requisite
Competition Law Approvals have not been obtained on or by [*], from and after
[*], the Modified Designated Country Structure will remain in effect with
respect to such country (each such country, an “Excluded Country”) until the
Termination Date unless and until otherwise agreed by the Parties pursuant to
good faith negotiations requested by either Party to review and amend the
Modified Designated Country Structure given the restructurings described in this
Agreement for JVA, JVB and USIrbeJV. At the end of each calendar year following
[*], and taking into account payments made and/or received during such calendar
year by BMS or its Affiliates under the Modified Designated Country Structure in
respect of each Excluded Country, the Parties (to the extent permitted by
applicable laws) shall pay such amounts to each other so that the overall
economic effect for BMS and its Affiliates, collectively, contemplated under
this Agreement in respect of such Excluded Country shall be as if such
Additional Closing had occurred on the Initial Closing Date. The Parties shall
exchange any information needed to implement the Modified Designated Country
Structure.

8.11 Books and Records.

(a) BMS shall provide Sanofi, upon its reasonable written request, with
applicable copies of books and records to the extent: (a) relating to the period
of [*] prior to the date hereof (and BMS shall cooperate in good faith with
respect to Sanofi’s reasonable requests for books and records relating to
periods beyond [*] prior to the date hereof); and (b) exclusively relating to
JVA, JVB or USIrbeJV, and local Co-Marketing or Co-Promotion entities, as
applicable; provided that BMS shall be entitled to retain copies of same in
accordance with its internal document retention policies and applicable law.

(b) The rights relating to books and records granted under the terms of the
Alliance Agreements as in effect prior to the date hereof shall survive in
accordance with their terms, notwithstanding any provision to the contrary
herein or in any other Closing Date Agreement or Alliance Agreement. Each Party
grants to the other Party such rights under the preceding sentence.

8.12 Further Assurances; Cooperation. Subject to the terms and conditions of
this Agreement, each of the Parties shall: (i) take, or cause to be taken, all
reasonable actions, and do, or cause to be done, all things reasonably
necessary, proper or advisable under applicable law to consummate the
transactions contemplated hereby, including, without limitation, causing their
respective Affiliates to perform all of their respective obligations under the
applicable Alliance Agreements; and (ii) cooperate with each other to implement
the transactions contemplated hereby; in each case as soon as is reasonably
practicable following the date hereof both before and after the Initial Closing
Date. In addition, subject to Antitrust Laws, other applicable laws

 

53

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

restricting the provision of information and BMS’s confidentiality obligations
with Third Parties, promptly after the date hereof and both before and after the
Initial Closing Date, BMS shall cooperate with Sanofi and provide Sanofi with
information (including in connection with BMS practices and commitments with
third parties) reasonably necessary for Sanofi and its Affiliates to continue to
market, sell and distribute the Products that were previously marketed, sold and
distributed by BMS in Co-Marketing countries in order to avoid and minimize any
disruption in the marketing and sale of such Products.

8.13 Alliance Agreement Amendments. The Alliance Agreements shall be amended
and/or restated in accordance with the agreements in substantially the forms
attached hereto as Exhibits, or as otherwise contemplated by this Agreement.

8.14 Discontinuation in Brazil. No later than [*], BMS shall, and shall cause
its Affiliates to: (i) discontinue all sales and commercialization of Products
in Brazil; and (ii) initiate the process to withdraw all Product registrations
in Brazil. BMS shall use commercially reasonable efforts to pursue such
withdrawals in accordance with applicable law.

8.15 Conduct of Business Prior to the Initial Closing Date. Between the date
hereof and the Initial Closing Date, the Parties shall, and shall cause their
respective Affiliates to, conduct the operations of their alliance with respect
to Irbesartan Products and Clopidogrel Products in the ordinary course of
business consistent with past practices (except for actions expressly permitted
or contemplated by the Transaction Documents and such further matters as may be
consented to by the Parties in advance in writing); provided that BMS and its
Affiliates shall have the right to terminate certain Third Party contracts in
the ordinary course of business prior to the Initial Closing Date, including,
without limitation, as contemplated by Section 8.5(a).

8.16 Termination of Alliance Agreements. All Alliance Agreements shall be
terminated as of the Initial Closing Date other than the Alliance Agreements
(i) necessary for Sanofi to market, sell and commercialize the Irbesartan
Products worldwide (other than in Japan) and Clopidogrel Products worldwide
(other than in Japan and in the U.S.) from and after the Initial Closing Date;
(ii) as set forth on Schedule 8.16; (iii) contemplated by the Parties to survive
or be amended in connection with the transactions contemplated by this
Agreement, including the forms of agreements attached hereto as exhibits and all
settlement agreements and other agreements entered into by or between the
Parties that relate to litigation in connection with the Products; and (iv) that
constitute Closing Date Agreements. For the avoidance of doubt, except as
otherwise contemplated by the Parties, the Parties shall not terminate
agreements between or among the Parties and/or their respective Affiliates
and/or Third Parties to the extent related to Clopidogrel Products in the U.S.
For the avoidance of doubt, notwithstanding any termination contemplated in this
Section 8.16, any provision relating to payments to be made to one of the
Parties, their Affiliates or Third Parties under an agreement to be terminated
shall survive with respect to amounts accrued but not yet paid prior to the
Initial Closing Date, with such payments to be made in accordance with the terms
of the relevant agreement after the Initial Closing Date.

 

54

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

ARTICLE IX

INDEMNIFICATION

9.1 Generally.

(a) The Parties’ obligations under Article VI of the Territory A Alliance
Support Agreement, Article VI of the Territory B Alliance Support Agreement, and
Article VII of the USIrbeJV Alliance Support Agreement (the “Current Liability
Allocation”) shall survive and continue to apply to (i) pending Claims Made
prior to the Initial Closing Date based on acts or omissions that occurred on or
prior to the Initial Closing Date, including those claims forth on Schedule 9.1
(which schedule may be amended by the Parties prior to the Initial Closing
Date), and (ii) to any Claims Made after the Initial Closing Date, if (x) such
claim is based on or arises from an act or omission occurring prior to the
Initial Closing Date and (y) the claims or allegations made by a plaintiff (in
written demands and, if applicable, its pleadings) in respect of such claim
specifically limit such claim exclusively to actions or omissions occurring
prior to the Initial Closing Date (collectively, “Specified Prior Claims”).
Notwithstanding anything to the contrary in this Agreement, the provisions of
Article VI of the Territory B Alliance Support Agreement shall continue to apply
with respect to Clopidogrel Products in the U.S.

(b) The Parties’ obligations under the liability allocation and indemnification
provisions of the Opt-out Agreements, and the autogeneric agreements
contemplated in Section 2.5, to the extent contained in such agreements, shall
survive in accordance with their terms unaffected by the transactions
contemplated hereby. To the extent any such Opt-out Agreements or autogeneric
agreements do not contain provisions allocating liability between the Parties,
the allocation of liability between the parties to such agreements shall be
either: (x) the Current Liability Allocation for Claims Made prior to the
Initial Closing Date or Specified Prior Claims; or (y) the Liability Allocation
for Claims Made on or after the Initial Closing Date, in each case, with respect
to the activities covered by such agreements.

(c) Subject to the time periods described in Sections 9.1(e), (f) and (g) with
respect to any Product sold or distributed anywhere in the world other than
Clopidogrel Products in the U.S., the Parties shall share equally (i.e., on a
“50/50” basis) (the “Liability Allocation”) Damages in respect of all Claims
Made (other than Specified Prior Claims) that are based on or arise from:

(i) the development and preparation for the commercialization of a Product;

(ii) the manufacture of the active substance chemical bulk used in the Products;

(iii) the manufacture of the Products (i.e., the transformation of the active
substance chemical bulk into finished, packaged and labeled Products);

 

55

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

(iv) the labeling, marketing, promotion, sale and distribution of the Products;

(v) any other activity undertaken by either Party or its Affiliates in
connection with the transactions contemplated in this Agreement; or

(vi) any Third Party generic version of a Product (collectively, “Pharma
Activities”) (including defense costs, except as otherwise specified in Sections
9.1(h)(iii) – (iv)) (collectively, the “Covered Liabilities”).

The agreements referenced in Section 9.1(b) above shall not be subject to this
Section 9.1(c), except as expressly provided in Section 9.1(b).

(vii) For each claim asserted or alleged by a Third Party (a “Third Party
Claim”) against a Party or an Affiliate of a Party claiming indemnification
under this Section 9.1(c) (the “Indemnified Party”) that is subject to the
Liability Allocation: (A) in respect of claims asserted solely against Sanofi
and/or its Affiliates, BMS shall indemnify Sanofi or its Affiliates from and
against 50% of the associated Covered Liabilities; (B) in respect of claims
asserted solely against BMS or BMS’s Affiliates, Sanofi shall indemnify BMS or
its Affiliates from and against 50% of the associated Covered Liabilities; and
(C) in respect of claims asserted against both Sanofi or its Affiliates, on the
one hand, and against BMS or its Affiliates, on the other hand, each Party would
indemnify the other Party (or its Affiliates) from and against 50% of the
Covered Liabilities of such other Party (or its Affiliates). The Parties shall
cooperate to determine the most efficient process to implement such
indemnification, including by possibly netting payments if each Party is
required to make payments to the other Party. The procedures described in
Section 9.1(h) below shall apply to the control of defense of any Third Party
Claims.

(d) Notwithstanding the foregoing, each Party shall bear full liability in
respect of Claims Made during the period commencing on the Initial Closing Date
through [*] and that: (x) are based on or arise from Pharma Activities (other
than those described in clause (vi) of the definition thereof); and (y) relate
to an act or omission of such Party (or its Affiliates) that constitutes
negligence, bad faith or willful misconduct; provided that:

(i) an act or omission by a Party that is consistent with the Parties’ practices
under the Alliance Agreements prior to the Initial Closing Date shall be
presumed not to be negligent (as between the Parties for purposes of this
Article IX) absent evidence to the contrary;

(ii) an act by a Party that is mandated or recommended by health authorities
shall be deemed not to be negligent (as between the Parties for purposes of this
Article IX); and

(iii) a failure by a Party to either (x) perform actions mandated or recommended
by health Governmental Authorities with respect to a Product in a territory or
(y) withdraw the affected Product in the affected territory shall be presumed to
be negligent (as between the Parties for purposes of this Article IX).

 

56

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

(e) Except as expressly provided otherwise in Sections 9.1(a), (b) and (c), the
Liability Allocation shall remain in force with respect to Claims Made against
either Party during the period commencing on the Initial Closing Date through
(and including) [*] (collectively, the “Designated Claims”); provided, that all
Designated Claims shall be identified as such on a list to be agreed to by the
Parties, each acting reasonably and in good faith, promptly after [*] and the
Liability Allocation in respect of Designated Claims shall apply until final
resolution or settlement thereof.

(f) Subject to Section 9.1(g): (i) the Liability Allocation shall terminate and
cease to apply with respect to any Claims Made against either Party on or after
[*]; and (ii) Sanofi shall be responsible for [*] % of all Damages in respect of
all Claims Made with respect to Pharma Activities in the U.S. (with respect to
Irbesartan) or in Territory A or Territory B1 on or after [*] and shall
indemnify BMS in respect of such Damages; provided that BMS shall use reasonable
efforts to have the case dismissed as to BMS and its Affiliates at the “motion
to dismiss” or comparable stage and the Parties shall bear equally all
out-of-pocket costs and expenses associated with such efforts. This
Section 9.1(f) shall not apply to Claims Made prior to [*] and which continue to
be disputed after [*], which Claims Made shall continue to be treated in
accordance with Sections 9.1(e) and (h).

(g) If either Party is subject to any Claims Made on or after [*] that are
associated with use of a Product by a Third Party based on or arising from
Pharma Activities where the underlying injury or damage incurred by such Third
Party is of a type not consistent with the underlying injury or damage incurred
by any Third Party and asserted as a Designated Claim, and the incurred
liabilities associated therewith exceed [*] Dollars ($[*] (the “New Liability
Claims”), then the Liability Allocation shall apply to the New Liability Claims
until the final resolution or settlement thereof.

(h) All claims for indemnification described in Sections 9.1(c) and (g), if any,
shall be handled as follows:

(i) Subject to Sections 9.1(h)(ii) - (iv) below, all costs and expenses
(including legal fees) associated with the defense of any Third Party Claims
that are subject to the Liability Allocation, regardless of which Party incurs
such costs and expenses and any amounts ordered to be paid or amounts agreed to
be paid in settlement of any Third Party Claim subject to the Liability
Allocation shall be shared and paid equally by Sanofi and BMS (with neither
Party being required to advance funds to pay for the other Party’s share).

(ii) The Indemnified Party shall promptly notify the Party from whom
indemnification is sought (the “Indemnifying Party”) of the existence of any
Third Party Claim. With respect to any Third Party Claims asserted against BMS
or its Affiliates that are subject to indemnification hereunder, Sanofi shall
have the right to defend such Third Party Claim, on its own behalf and on behalf
of BMS and its respective Affiliates, by all appropriate proceedings, which
proceedings shall be prosecuted diligently by Sanofi to a final conclusion or
settled at the discretion of Sanofi; provided, however, that Sanofi may not
enter into any compromise or settlement that does not provide for an
unconditional release of liability of BMS and its

 

57

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

Affiliates, involves equitable relief, any non-monetary remedy or any imposition
of any obligation upon BMS or monetary damages (exclusive of attorneys’ fees) in
excess of [*] Dollars ($[*]) (a “Monetary Claim”), without the prior written
consent of BMS. If BMS does not consent to a settlement of a Monetary Claim as
contemplated in the immediately preceding sentence, BMS shall assume all of the
liability and damages (including any defense costs that would not have been
incurred if the Parties settled such claim at the time and in the amount
proposed by Sanofi) incurred by the Parties in respect of such claim in excess
of the monetary settlement amount proposed by Sanofi to which BMS did not
consent. If requested by Sanofi, BMS and its Affiliates shall agree to
reasonably cooperate with Sanofi and its counsel in contesting any Third Party
Claim that Sanofi elects to contest, including, without limitation, the making
of any related counterclaim against the Third Party asserting the Third Party
Claim or any cross-complaint against such Third Party.

(iii) Notwithstanding Sanofi’s election to assume the defense of any Third Party
Claim, BMS and its Affiliates shall have the right to employ separate counsel
and to participate in the defense of such Third Party Claim if (A) the use of
counsel chosen by Sanofi to represent both Sanofi and BMS would present such
counsel with a conflict of interest; (B) the actual or potential defendants in,
or targets of, any such Third Party Claims include both Sanofi or its Affiliates
on the one hand, and BMS or its Affiliates on the other hand, and BMS shall have
reasonably concluded that there may be a legal defense available to it which is
different from or additional to the defenses available to Sanofi and its
Affiliates (in which case Sanofi shall not have the right to assume the defense
of such Third Party Claim on behalf of BMS and its Affiliates); (C) Sanofi shall
not have employed counsel reasonably satisfactory to BMS to represent BMS and/or
its Affiliates within a reasonable time after notice of the institution of such
Third Party Claim; or (D) Sanofi authorizes BMS to employ separate counsel. All
costs and expenses of any separate counsel retained by BMS in accordance with
clause (B) or (D) of the immediately preceding sentence shall be assumed and
paid for exclusively by BMS and all costs and expenses of any separate counsel
retained by BMS in accordance with clause (A) or (D) of the immediately
preceding sentence shall be shared equally by BMS and Sanofi.

(iv) If Sanofi fails to notify BMS within thirty (30) days after receipt of
notice in accordance with Section 9.1(h)(ii) that Sanofi elects to defend BMS
and its Affiliates pursuant to this Section 9.1(h) or if Sanofi elects to defend
BMS and its Affiliates pursuant to this Section 9.1(h) but fails to defend or
settle the Third Party Claim diligently and promptly, then BMS shall have the
right to defend the Third Party Claim by all appropriate proceedings, which
proceedings shall be promptly and vigorously defended by BMS or its Affiliate to
a final conclusion or settled at the discretion of BMS or its Affiliate;
provided, however, that BMS may not enter into any compromise or settlement that
does not provide for an unconditional release of liability of Sanofi and its
Affiliates, involves equitable relief, any non-monetary remedy or any imposition
of any obligation upon Sanofi or a Monetary Claim, without the prior written
consent of Sanofi. If Sanofi does not consent to a settlement of a Monetary
Claim as contemplated in the immediately preceding sentence, Sanofi shall assume
all of the liability and damages (including any defense costs that would not
have been incurred if the Parties settled such claim at the time and in the
amount proposed by BMS) incurred by the Parties in respect of such claim in
excess of the monetary settlement amount proposed by BMS to which Sanofi did not
consent. Indemnification pursuant to any other Transaction Document shall be
deemed to be subject to the notification and resolution procedures set forth in
this Article IX.

 

58

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

ARTICLE X

CLOSING CONDITIONS

10.1 Initial Closing Date Conditions to Each Party’s Obligation. The respective
obligations of each Party to this Agreement to consummate the transactions
contemplated hereby on the Initial Closing Date shall be subject to the
satisfaction on or prior to the Initial Closing Date of the following
conditions:

(a) No Injunctions. No Governmental Authority shall have enacted, issued,
promulgated, enforced or entered any order, executive order, stay, decree,
judgment or injunction (preliminary or permanent) or statute, rule or regulation
which is in effect and which has the effect of making the consummation of the
transactions contemplated hereby on the Initial Closing Date illegal or
otherwise prohibiting consummation of the transactions contemplated by this
Agreement.

(b) Requisite Competition Law Approvals. Subject to Section 8.10, all applicable
waiting periods and clearances pursuant to any Requisite Competition Law
Approval shall have been unconditionally expired, been terminated or been
obtained or waived.

(c) Closing Date Agreements. The Parties and/or their applicable Affiliates
shall have entered into and executed each of the Closing Date Agreements.

10.2 Additional Closing Date Conditions to Each Party’s Obligation. The
respective obligations of each Party to this Agreement to consummate an
Additional Closing pursuant to Section 2.9 shall be subject to the satisfaction
on or prior to the such Additional Closing date of the following conditions:

(a) No Injunctions. No Governmental Authority shall have enacted, issued,
promulgated, enforced or entered any order, executive order, stay, decree,
judgment or injunction (preliminary or permanent) or statute, rule or regulation
which is in effect and which has the effect of making the consummation of such
Additional Closing on such Additional Closing date illegal or otherwise
prohibiting consummation of the transactions contemplated by this Agreement.

(b) Requisite Competition Law Approvals. Subject to Section 8.10, all Requisite
Competition Law Approvals in respect of the Designated Country subject to the
Additional Closing shall have been obtained or all applicable waiting periods
shall have expired or been terminated.

(c) Additional Closing Date Agreements. The Parties and/or their applicable
Affiliates shall have entered into and executed each of the applicable
agreements referenced in Section 2.9(b)(ii).

 

59

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

ARTICLE XI

TERMINATION

11.1 Termination.

(a) This Agreement may be terminated by mutual written consent of the Parties
(or by each Party) if the Initial Closing Date has not occurred prior to the
Outside Date; provided that the failure of the Initial Closing Date to occur is
not due to the breach of such terminating Party.

(b) Prior to the Initial Closing Date, this Agreement may be terminated by
either BMS or Sanofi, upon notice to the other Party, following the first to
occur of:

(i) Sanofi, BMS or any of their respective partners in JVA, JVB and USIrbeJV
having: (A) voluntarily commenced any proceeding or filed any petition seeking
relief under Title 11 of the United States Code, Book VI of the French
Commercial Code (legislative part as well as regulatory part) or any other
bankruptcy, insolvency or similar law of the U.S., any state thereof, the French
Republic or any other applicable jurisdiction; (B) applying for or consenting to
the appointment of a receiver, trustee, custodian, sequestrator, conciliator,
administrator or similar official for it or for all or substantially all of its
property; (C) filing an answer admitting the material allegations of a petition
filed against or in respect of it in any such proceeding; (D) making a general
assignment for the benefit of creditors of all or substantially all of its
assets; (E) becoming unable generally, or admitted in writing its inability to,
pay all or substantially all of its debts as they become due; or (F) taking
corporate action for the purpose of effecting any of the foregoing; or

(c) an involuntary proceeding having been commenced or any involuntary petition
having been filed in a court of competent jurisdiction seeking: (A) relief in
respect of either Sanofi, BMS or any of their respective partners in JVA, JVB
and USIrbeJV, or of its property, under Title 11 of the United States Code, Book
VI of the French Commercial Code (legislative part as well as regulatory part)
or any other bankruptcy, insolvency or similar law of the United States, any
state thereof, the French Republic or any other applicable jurisdiction; (B) the
appointment of a receiver, trustee, custodian, sequestrator, conciliator,
administrator or similar official for either Sanofi, BMS or any of their
respective partners in JVA, JVB and USIrbeJV or for all or substantially all of
its property; or (C) the winding-up or liquidation of Sanofi or BMS; and such
proceeding or petition having continued undismissed for sixty (60) days or an
order or decree approving or ordering any of the foregoing having continued
unstayed and in effect for thirty (30) days.

11.2 Effect of Termination. In the event of the termination of this Agreement as
provided in Section 11.1, this Agreement shall immediately become void and there
shall be no liability or obligation on the part of the Parties or their
respective officers, directors, managers, employees, agents, equity holders or
Affiliates; provided that: (a) any such termination shall not relieve any Party
from liability for damages for any fraud or breach or failure to perform under
this Agreement (including such Party’s obligation to close if it was otherwise
obligated to do so under the terms of this Agreement); and (b) the provisions of
this Section 11.2 (Effect of Termination) and Article XII (Miscellaneous) shall
remain in full force and effect and survive any termination of this Agreement.

 

60

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

ARTICLE XII

MISCELLANEOUS

12.1 Notices. All notices, requests, claims, demands and other communications
hereunder (collectively, “Notices”) shall be in writing, shall be in the English
language and shall be given or made by delivery in person, by courier service or
by registered or certified mail (return receipt requested, with postage
prepaid), to the respective Parties at the following addresses:

 

if to BMS, to:       

Bristol-Myers Squibb Company

Route 206 & Province Line Road

Princeton, NJ 08543-4000 USA

Attn: Alliance Manager

 

with copies (which shall not constitute Notice) to:     

Wilmer Cutler Pickering Hale and Dorr LLP

7 World Trade Center

250 Greenwich Street

New York, NY 10007 USA

Attn: [omitted] and [omitted]

 

and

 

Bristol-Myers Squibb Company

Route 206 & Province Line Road

Princeton, NJ 08543-4000 USA

Attn: Vice President & Associate General Counsel – Transactions;

 

and

 

if to Sanofi, to:     

Sanofi

54, rue la Boétie

75008 Paris, FRANCE

Attns: Senior Vice President, Legal Affairs and General Counsel; and Vice
President, Alliances & Partnerships

 

with a copy (which shall not constitute Notice) to:     

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, NY 10153 USA

Attn: [omitted]

 

61

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

Any Party may designate another addressee (and/or change its address) for
Notices hereunder by a Notice given pursuant to this Section 12.1. All Notices
given to any Party in accordance with the provisions of this Section 12.1 shall
be deemed to have been given on the date of receipt if delivered by hand or
overnight courier service, or on the date ten (10) Business Days after dispatch
by certified or registered mail (postage prepaid) if mailed.

12.2 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to contracts
executed and performed entirely in that state, without regarding to any
principles of conflicts of laws thereof.

12.3 Specific Performance. Each Party hereby acknowledges and agrees that it and
the other Party would be damaged irreparably if any of the provisions of this
Agreement are not performed in accordance with their specific terms or otherwise
are breached. Accordingly, each Party shall be entitled to seek specific
performance and/or interim relief, and agrees that the arbitral tribunal
constituted under Section 12.4(b) shall have the power to order specific
performance or grant provisional, interim, or conservatory measures, including
but not limited to provisional injunctive relief. The Parties undertake to
comply forthwith with any such provisional, interim, or conservatory measures
ordered by the arbitral tribunal and agree that such measures may, to the extent
not precluded by applicable law, be enforceable as a final award in any court of
competent jurisdiction. For the avoidance of doubt, nothing in this provision
shall prevent any Party from seeking conservatory or interim measures,
including, but not limited to, temporary restraining orders or preliminary
injunctions or their equivalent, from any court of competent jurisdiction before
the arbitral tribunal is constituted under Section 12.4(b) or, thereafter, upon
the order of the arbitral tribunal.

12.4 Dispute Resolution.

(a) Negotiation and Notice. In the event of any dispute, claim, controversy or
disagreement (each, a “Dispute”) arising out of, in connection with or relating
to this Agreement including any question regarding this Agreement’s existence,
validity or termination, the Parties shall first seek resolution of such Dispute
by negotiation between their respective senior management. Such negotiation
shall be deemed to commence upon the service by either Party upon the other of a
written notice (a “Dispute Resolution Notice”) under this Section 12.4(a).

(b) If a Dispute subject to negotiation under Section 12.4(a) is not finally
resolved within thirty (30) days following receipt by one Party of a Dispute
Resolution Notice, the Dispute shall be finally resolved by arbitration under
the Rules of Arbitration of the International Chamber of Commerce (the “ICC”).
The arbitral tribunal shall be composed of three (3) arbitrators. Each Party
shall nominate one (1) arbitrator. The two arbitrators so nominated shall
nominate the presiding arbitrator. If either Party fails to nominate an
arbitrator in its Request for Arbitration or within thirty (30) days of
receiving written notice of the nomination of an arbitrator by the other Party,
such arbitrator shall be appointed by the ICC

 

62

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

Court. If the two (2) arbitrators to be nominated by the Parties fail to agree
upon a third arbitrator within thirty (30) days of the nomination of the second
arbitrator, the third arbitrator shall be appointed by the ICC Court. The place
of arbitration shall be Paris, France and the language of the arbitration shall
be English. Notwithstanding any provision to the contrary in the ICC Rules of
Arbitration, each Party shall bear its own costs and expenses relating to such
arbitration and all related proceedings, including fees for legal
representation. Each Party shall continue to perform its respective obligations
under this Agreement and this Agreement shall remain in effect while the Dispute
is being resolved. The Parties agree that any dispute arising out of or relating
to this Agreement, the Settlement Agreement (including the China Opt-Out
Letter), or any Alliance Agreement shall be resolved in a single arbitration
before the ICC, regardless of how many parties or agreements are implicated, and
specifically waive any argument that a dispute arising out of or relating to
this Agreement shall be resolved in multiple arbitrations before the ICC.

12.5 No Third Party Beneficiaries. Except for the provisions of Article IX
hereof relating to Indemnified Parties, this Agreement shall be binding upon,
and inure solely to the benefit of, the Parties hereto and permitted assigns,
and nothing herein, express or implied, is intended to, or shall, confer upon
any other Person any legal or equitable right, benefit or remedy of any nature
whatsoever.

12.6 Severability. If any term or other provision of this Agreement is held to
be invalid, illegal or incapable of being enforced by any applicable law or
public policy, all other terms and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to either Party. Upon the determination that any term or
other provision is invalid, illegal or incapable of being enforced, the Parties
hereto shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the Parties as closely as possible in an acceptable
manner in order that the transactions contemplated hereby are consummated as
originally contemplated to the greatest extent possible.

12.7 Assignment.

(a) Neither Party may assign any of its rights or obligations to a Third Party
under this Agreement without the prior written consent of the other Party and
any assignment without such consent shall be null and void and of no effect.
Either Party may assign any of its rights or obligations under this Agreement to
an Affiliate of such Party without the written consent of the other Party,
provided that the assigning Party shall remain liable for its Affiliate’s
performance hereunder.

(b) Notwithstanding Section 12.7(a), Sanofi and/or its Affiliates may divest a
business or product lines with respect to any Products that are subject to
compensation hereunder, provided that Sanofi and its Affiliates shall not divest
all or substantially all of its business relating to Irbesartan Products or all
or substantially all of its business relating to Clopidogrel Products [*]
hereof, and in any event Sanofi and/or its Affiliates shall require the
purchaser of any business or Product line with respect to Products that are
subject to

 

63

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

compensation hereunder to agree in a written instrument that is reasonably
satisfactory to BMS, consent to such written instrument not to be unreasonably
withheld or delayed, to continue paying BMS the specified percentage of IFRS Net
Sales (and performing other obligations of Sanofi under this Agreement)
attributable to the divested business or Product line until the Termination
Date; and provided further that Sanofi shall remain responsible for causing such
payments to be made and obligations to be fulfilled following any such
divestiture, in each case pursuant to documentation that is reasonably
satisfactory to BMS, consent to such documentation not to be unreasonably
withheld or delayed. Sanofi may assign this Agreement, and any or all of the
rights and obligations hereunder, and Sanofi’s Affiliates may assign any
Alliance Agreement, without the prior written consent of BMS or any of its
Affiliates to a Third Party in connection with a sale permitted under this
Section 12.7(b). BMS shall cause its Affiliates, including the BMS JVA Partner,
to vote in favor of, or more generally take any necessary action, to authorize,
when its consent is required, any such transfer of any Alliance Agreement or any
or all of the rights and obligations thereunder, provided that such transfer is
in connection with a sale permitted under this Section 12.7(b).

(c) In no event shall Sanofi or its Affiliates be restricted in their ability to
appoint distributors for Products or to sublicense their rights hereunder, so
long as such appointment or sublicensing does not or would not reasonably be
expected to result in an assignment in violation of this Section 12.7.

12.8 Waivers and Amendments. No modification of or amendment to this Agreement
shall be valid unless in a writing signed by both Parties referring specifically
to this Agreement and stating the Parties’ intention to modify or amend the
same. Any waiver of any term or condition of this Agreement shall be in a
writing signed by the Party sought to be charged with such waiver referring
specifically to the term or condition to be waived, and no such waiver shall be
deemed to constitute the waiver of any other term or condition of this
Agreement.

12.9 Expenses; Currency of Payments.

(a) Each Party shall bear its own expenses in connection with the negotiation
and execution of this Agreement.

(b) To the extent any payment hereunder is required to be made in Euros, and in
the event that the Euro is no longer available as a currency for payment in the
country of the payor, such payment will be made to the extent required by
applicable law, in the currency required by such applicable law, or if
applicable law does not require a specific currency, in the currency that the
payor uses in preparing its financial statements.

12.10 Waiver of Jury Trial. FOR THE AVOIDANCE OF DOUBT, AND WITHOUT PREJUDICE TO
THE PARTIES’ RIGHTS AND OBLIGATIONS UNDER SECTION 12.4, EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF, OR RELATING TO, THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

64

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

12.11 Counterparts. This Agreement may be executed in one or more counterparts
(including by facsimile or e-mail “PDF” transmission), and by the different
Parties in separate counterparts, each of which when executed shall be deemed to
be an original but all of which when taken together shall constitute one and the
same agreement.

12.12 Entire Agreement. This Agreement, including the exhibits and schedules
hereto, together with the other instruments referred to herein, including the
Settlement Agreement, the Alliance Agreements and the Closing Date Agreements,
constitute the entire agreement, and supersede all other prior agreements and
understandings, both oral and written, among the Parties and their Affiliates,
or any of them, with respect to the subject matter hereof; provided, however,
that this provision shall also be deemed to refer to such Additional Closing
documents as may be entered into by the Parties and their Affiliates following
the Initial Closing Date.

12.13 Performance of Affiliates’ Obligations.

(a) Sanofi and BMS shall each cause their respective Affiliates under the
Alliance Agreements, the Transaction Documents, and all other documents or
instruments entered into in connection with the transactions contemplated by
this Agreement, to perform their respective obligations thereunder, including
notably all payment obligations.

(b) Sanofi and BMS shall each be an intended third party beneficiary of each
Alliance Agreement to which its Affiliate is a party, and shall be entitled to
enforce its Affiliate’s rights under such Alliance Agreement.

(c) In each respect where this Agreement specifies an obligation of JVA (before
or after the JVA Closing), JVB (before or after the JVA Closing), or USIrbeJV
(after the USIrbeJV Closing), each of the Parties agrees to cause such entity,
as applicable, to satisfy the relevant obligation contained in this Agreement;
provided, that following the sale of its applicable interest in an entity, BMS
shall not be bound by this Section 12.13(c).

12.14 Indirect Taxes. Each Party undertakes to assume all obligations and
liabilities in respect of VAT incurred by such Party in connection with the
activities contemplated by this Agreement. Subject to Sections 2.1(k), 2.3(k)
and 2.11(h) of this Agreement and Section 9.1 of the Share Forward Purchase
Agreement, indirect taxes (other than VAT) incurred by a Party or any of its
Affiliates as a result of any change in the transactions contemplated by this
Agreement or by the Transaction Documents, requested or made by the other Party
that is not contemplated by this Agreement or the Transaction Documents shall be
assumed by the Party requesting or making such change.

[Signature Page Follows]

 

65

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be signed by their
respective officers thereunto duly authorized as of the date first written
above.

 

BRISTOL-MYERS SQUIBB COMPANY

 

By:

 

/s/ Charles Bancroft

Name:

Title:

 

Charles Bancroft

Executive Vice President

 

SANOFI

 

By:

 

/s/ David Alexandre Gros

Name:

Title:

 

David Alexandre-Gros

Chief Strategy Officer

[Signature Page to Master Restructuring Agreement]

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

SCHEDULE 1.1(a)

CLOSING DATE AGREEMENTS

Amended and Restated Règlement Intérieur

Amended and Restated Statuts

Amended and Restated Territory A Clopidogrel License

Amended and Restated Territory A Irbesartan License

Amended and Restated Territory A Know-How License

Amended and Restated Territory B Clopidogrel License

Amended and Restated Territory B Know-How License

Amended and Restated Territory B1 Know-How License

Amended and Restated USIrbeJV Irbesartan License

Amended Irbesartan SDEA

Amended Clopidogrel SDEA

Amended JVB Partnership Agreement

Amended Territory B Alliance Support Agreement

Amended Territory B Partnership Agreement

Amended USIrbeJV Partnership Agreement

Business Lease

Cash Flow Principles Amendment

FDC Intellectual Property License

Irbesartan API Supply Agreement

Irbesartan Crude Toll Manufacturing Agreement

Irbesartan Intermediates Supply Agreement

Plavix Finished Product Supply Agreement

Share Forward Purchase Agreement

Technical Agreement

Termination of Existing Supply Agreements

Territory A Alliance Support Agreement Termination Agreement

Territory B1 Assignment Agreement

Toll Packaging Agreement

Quality Agreement Amendments

USIrbeJV Acquisition Agreement

USIrbeJV Alliance Support Agreement Termination Agreement

Minutes of the General Meeting of JVA adopting the Amended and Restated
Règlement Intérieur, the Amended and Restated Statuts and authorizing entry into
the Business Lease

Local agreements required pursuant to Sections 2.1 and 2.3 for each country
within Territory A and Territory B1 (other than Designated Countries)

 

 

S-1

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

SCHEDULE 1.1(c)

TERRITORY A

With respect to Clopidogrel Products and Irbesartan Products:

Belgium

Germany

Greece

Italy

United Kingdom

the Netherlands

Portugal

Spain

Switzerland

With respect to Clopidogrel Products, only:

Austria

Cyprus

Denmark

France (excluding overseas territories)

Hong-Kong

Iceland

Ireland

Israel

Finland

Korea

Norway

Sweden

Taiwan

With respect to Irbesartan Products, only:

France (including overseas territories)

 

S-2

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

SCHEDULE 1.1(d)

TERRITORY B1

With respect to Irbesartan Products and Clopidogrel Products:

Argentina

Australia

Brazil

Canada

Mexico

With respect to Clopidogrel Products only:

Colombia

 

S-3

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

[*][NOTE: TABLE CONTENT FOR SCHEDULE 2.10 HAS BEEN OMITTED.]

SCHEDULE 2.10

INVENTORY PURCHASE

Transferred Inventory – Territories

PART A

 

        Countries        

Products

                                    Products                                    
        SKU            

Estimated

Future


    Sales

(in unit)    

  

Estimated

Transferred

    Inventory as    

of Initial

Closing Date

(in units)

  

  Estimated

Unit  

Cost


in local

currency

(before unit cost

mark-up

percentage)

  

Unit Cost

Mark-up

  percentage  

  

Estimated


Unit

Cost

in local

currency

(after unit cost
mark-


up percentage)

  

Selling


    Companies    

  

Seller’s


    Premises    

  

Purchasing    

Companies

MEXICO Plant

                                     

Bristol-Myers

Squibb de

Mexico, S. de

R.L. de C.V.

         

1622

                                                                               
                                                                               
                                                                                
                                                                              
                                                                               
                                                                               
                                                                               
                                                                                
                                                                              
                                                                               
                                                                               
                                                                               
                                                                                
                                                                              
                                 TOTAL MEXICO Plant                            
                

MEXICO Market

                                     

Bristol-Myers

Squibb de

Mexico, S. de

R.L. de C.V.

         

1624

                                                                               
                                                                               
                                                                                
                                                                              
                                                                               
                                                                               
                                                                               
                                                                                
            TOTAL MEXICO Market                                             

 

S-4

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

                                                   

ARGENTINA

1744

                                     

Bristol-Myers

Squibb Argentina

S. R. L

                                                                                
                                                                         
   TOTAL ARGENTINA                                             

CANADA

                                     

Bristol-Myers

Squibb Canada

Co.

         

1728

                                                                               
                                                                               
                                                                                
                                                              TOTAL CANADA     
                                       

US

                                                 

1658

                                     

Bristol-Myers

Squibb Sanofi-

Synthelabo

Partnership

         

Bulk 1248

                                                                               
                                                                               
                                                                                
                                                                              
                                                                               
                                                                               
                       TOTAL US                                             

    PUERTO RICO    

                                                 

1682

                                     

Bristol-Myers

Squibb Puerto

Rico/Sanofi-

Synthelabo

Puerto Rico

                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                         TOTAL PUERTO RICO     
                                       

 

S-5

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

                                                   

    AUSTRALIA    

                                                 

1741

                                                                               
                                                             

Bristol-Myers

Squibb Australia

Pty. Ltd

                                                                               
                                                                               
                                                                               
                                                                               
                                                                TOTAL AUSTRLIA
                                            

SPAIN

                                     

Bristol-Myers

Squibb, S.A.U.

         

1395

                                                                               
                                                                               
                                                                                
                                                                              
                                                                               
   TOTAL SPAIN                                             

GREECE

                                     

Bristol-Myers

Squibb A.E.

         

1597

                                                                               
                                                                               
                                                                                
                                                                              
                                 TOTAL GREECE                                   
         

GERMANY

                                     

Bristol-Myers

Squibb GmbH & Co.

KGaA

         

1332

                                                                               
                                                                               
                                                                                
                                                                              
                                                                               
                                                                               
                                                                               
                                                                                
            TOTAL GERMANY                                             

ITALY

                                     

Bristol-Myers

Squibb S.r.l.

         

1340

                                                                               
                                                                               
                                                                                
                                                                              
                                 TOTAL ITALY                                   
         

 

S-6

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

PART B

 

                         

    Countries    

Products

          Products            SKU   

Selling

Companies

  

Purchasing

Companies

                         

Austria

  Clopidogrel                                    

Belgium

  Clopidogrel                                                                  
                                                          Irbesartan          
                                                                              
                                                                              
                                                                               
                                                            

Denmark

  Clopidogrel                                                         

Finland

  Clopidogrel                                                         

France

  Clopidogrel                                    

 

S-7

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

                         

    Countries    

Products

          Products            SKU   

Selling

Companies

  

Purchasing

Companies

                                                                              
                                                        Irbesartan             
                                                                                
                                                                              
                                                                              
                                                                             
Hong Kong   Clopidogrel                                                         

Ireland

  Clopidogrel               

 

S-8

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

                         

    Countries    

Products

          Products            SKU   

Selling

Companies

  

Purchasing

Companies

                                                                       
Irbesartan                Italy   Clopidogrel                                  
                                                                 The Netherlands
  Clopidogrel                                                                  
                Irbesartan                                                    
                                                                              
                               Norway/Iceland   Clopidogrel                     
                                                         Portugal   Clopidogrel
                                        Irbesartan                             
      

 

S-9

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

                         

    Countries    

Products

          Products            SKU   

Selling

Companies

  

Purchasing

Companies

                                                                              
                                                                              
               Sweden   Clopidogrel                                             
                                 Switzerland   Clopidogrel                     
                                                                               
                                            Irbesartan                          
                                                                              
                                                                               
                                       

 

S-10

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

                         

    Countries    

Products

          Products            SKU   

Selling

Companies

  

Purchasing

Companies

                                                                              
          United Kingdom   Clopidogrel                                        
Irbesartan                                                                    
                                                   

 

S-11

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

SCHEDULE 4.1(c)

OWNERSHIP

 

Territory  

BMS Affiliate

(Partnership Interest)

 

Sanofi Affiliate

(Partnership Interest)

JVA   49.9%   50.1% JVB   50.1%   49.9% USIrbeJV   50.1%   49.9%

 

 

S-12

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

SCHEDULE 4.2(b)

ASSIGNED CONTRACTS

 

1. Consulting Agreement effective as of October 26, 2010 between [*] and [*].

 

2. Industry Support Agreement effective as of November 18, 2010 among [*], [*]
and [*].

 

3. Services Agreement effective as of March 21, 2011 between [*] and [*].

 

4. Agreement effective April 1, 2009 between [*] and [*].

 

5. Amending Agreement No. 1 effective as of July 15, 2010 between [*] and [*].

 

6. Amending Agreement No. 2 effective as of April 26, 2011 between [*] and [*].

 

7. Additional [*] Contracts.

 

  a. Professional Services Agreement dated March 15, 2012, between [*] and [*]
(each, a duly authorized representative of the [*]) of the first part, and [*]
of the second part.

  b. Amendment to Professional Services Agreement (effective September 29, 2011,
between [*] and [*]) entered into as of February 15, 2012, between [*] and [*]
(each, a duly authorized representative of the [*]) of the first part, and [*]
of the second part.

  c. Amendment to Services Agreement (effective March 21, 2011, as amended,
between [*] and [*]) dated February 20, 2012, between [*] and [*] (each, a duly
authorized representative of the [*]) of the first part, and [*] of the second
part.

  d. Confidential Disclosure Agreement dated as of February 14, 2012 between [*]
and [*].

 

S-13

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

[*][NOTE: TABLE CONTENT FOR SCHEDULE 5.1(a) HAS BEEN OMITTED.]

SCHEDULE 5.1(a)

MARKETING AUTHORIZATIONS

Clopidogrel

MAs to be transferred to Sanofi

 

Country

 

 

Trade

Names

 

 

Pharmaceutical

Form

 

 

Strength

 

 

License
status

 

 

MAH

 

 

 

Marketing status

 

MA number

 

           

Marketed

 

 

Not marketed

 

                                                                               
                       

MAs to be withdrawn by BMS

 

Country  

Trade

Names

 

 

Pharmaceutical

Form

 

 

Strength

 

 

License status

 

 

MAH

 

 

 

Marketing status

 

MA number

 

           

Marketed

 

 

Not marketed

 

                                                                     

 

S-14

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

Country  

Trade

Names

 

Pharmaceutical

Form

  Strength   License status   MAH   Marketing status   MA number            
Marketed   Not marketed                                    

Note: In [*], Sanofi is the Marketing Authorization holder and BMS will transfer
the regulatory documents related to local activities currently performed by BMS.

Clopidogrel ASA

MAs to be transferred to Sanofi

 

Country   Trade Names  

Pharmaceutical

Form

  Strength   License status   MAH   Marketing status   MA number            
Marketed   Not marketed                                                        
             

 

S-15

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

MAs to be withdrawn by BMS

 

Country   Trade Names  

Pharmaceutical

Form

  Strength   License status   MAH   Marketing status   MA number            
Marketed   Not marketed                                                        
             

IRBESARTAN

MAs to be transferred to Sanofi

 

Country   Trade Names  

Pharmaceutical

Form

  Strength   License status   MAH   Marketing status   MA number            
Marketed   Not marketed                                                        
                                         

 

S-16

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

                                                                               
                     

MAs to be withdrawn by BMS

 

Country   Trade Names  

Pharmaceutical

Form

  Strength   License status   MAH   Marketing status   MA number            
Marketed   Not marketed                                    

Note: In the [*], regulatory documents related to local activities currently
performed by BMS, will be transferred to Sanofi who is the Marketing
Authorization holder in those countries.

Irbesartan HCTZ

MAs to be transferred to Sanofi

 

Country   Trade Names  

Pharmaceutical

Form

  Strength   License status   MAH   Marketing status   MA number            
Marketed   Not marketed                                                        
                                                                               

 

S-17

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

Country   Trade Names  

Pharmaceutical

Form

  Strength   License status   MAH   Marketing status   MA number            
Marketed   Not marketed                                                        
                                                                             

MAs to be withdrawn by BMS

Country   Trade Names  

Pharmaceutical

Form

  Strength   License status   MAH   Marketing status   MA number            
Marketed   Not marketed                                    

Note: In the [*], regulatory documents related to local activities currently
performed by BMS, will be transferred to Sanofi who is the Marketing
Authorization holder in those countries.

 

S-18

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

SCHEDULE 6.4

RESTRICTED COUNTRY LIST

Cuba

Iran

North Korea

Sudan

Syria

 

S-19

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

[*][NOTE: TABLE CONTENT FOR SCHEDULE 7.2(b) HAS BEEN OMITTED.]

SCHEDULE 7.2(b)

INTELLECTUAL PROPERTY ACTIONS

Clopidogrel

 

 

 Type of 

Action 

  Brought    

 

 

 

Country/

    Jurisdiction/    

Court

 

 

 

Parties

  

 

Patents and Expiration

Dates, Including

Extensions (in each case,

if applicable)

 

  

 

Date

Suit

    Filed    

                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                             

Irbesartan

 

 

 Type of 

Action 

  Brought    

 

 

 

Country/

    Jurisdiction/    

Court

 

 

 

Parties

  

 

Patents and Expiration

Dates, Including

Extensions (in each case,

if applicable)

 

  

 

Date

Suit

    Filed    

                                                                               
                                       

 

S-20

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

 

 Type of 

Action 

  Brought    

 

 

 

Country/

    Jurisdiction/    

Court

 

 

 

Parties

  

 

Patents and Expiration

Dates, Including

Extensions (in each case,

if applicable)

 

  

 

Date

Suit

    Filed    

                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               

 

S-21

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

SCHEDULE 8.1

ANTITRUST FILINGS

Argentina

Australia

Austria

Germany

Canada

 

S-22

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

SCHEDULE 8.10

MODIFIED DESIGNATED COUNTRY STRUCTURE

For Designated Countries in Territory A:

 

  •  

The Parties agree that no Modified Designated Country Structure need be agreed
for countries in Territory A, but the Parties shall cooperate in good faith to
implement such Modified Designated Country Structures as may be required
following the date hereof,

For each Designated Country in Territory B1:

 

  •  

The Territory B1 Assignment Agreement shall be modified such that the Territory
B Clopidogrel License, the Territory B Irbesartan License and the Territory B
Know-How License shall not be assigned to sanofi-aventis U.S. LLC with respect
to the Designated Country.

 

  •  

The amendment and restatement of the Territory B Clopidogrel License and the
Territory B Know-How License shall reflect the retention of the Designated
Country in its territory (in addition to the U.S.).

 

  •  

JVB and Sanofi will enter into an amended and restated version of the
non-assigned portion of the Territory B Irbesartan License to reflect the
restriction of its territory to the Designated Country.

 

  •  

Sanofi and JVB will enter into an Irbesartan supply agreement which will have
the same terms as the Supply Agreement for Clopidogrel but for changes to
reflect the difference in product and differences required by law.

 

  •  

Any local Co-Marketing agreements, partnerships or other local agreements for
the Designated Country will not be terminated.

 

  •  

The amendment to the Territory B Alliance Support Agreement will retain
appropriate governance at JVB to support the Designated Country.

 

  •  

BMS shall have diligence obligations in the Designated Country consistent with
those applicable to Sanofi under Section 6.2 of the Agreement.

 

S-23

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

SCHEDULE 8.16

TERMINATION OF ALLIANCE AGREMENTS

The following Alliance Agreement shall not be terminated:

 

  1. Letter Agreement, between BMS and Sanofi, dated March 20, 2012, regarding
Generic Sartan Waiver, Opt-Out Royalties for 2007-2008 and Colombia litigation.

 

  2. Co-Exclusive Patent Sublicense Agreement (“Patent Sublicense”) regarding
Clopidogrel in Mexico, among JVB, as sublicensor, and Sanofi-Synthélabo S.A. de
C.V., as sublicensee, and Bristol-Myers Squibb de Mexico, S. de R.L. de C.V., as
sublicensee, dated February 22, 2005. The Parties agree that the Patent
Sublicense shall be terminated upon the transfer of the relevant Marketing
Authorization in Mexico from BMS or one of its Affiliates to Sanofi or one of
its Affiliates.

 

S-24

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

[*][NOTE: TABLE CONTENT FOR SCHEDULE 9.1 HAS BEEN OMITTED.]

SCHEDULE 9.1

PENDING CLAIMS

Claims set forth on Schedule 7.2(b) are incorporated by reference in all
instances where either Sanofi or BMS or their respective Affiliates (including
the alliance partnerships) face actual or threatened liability.

Clopidogrel

 

 Type of 

Action 

  Brought    

 

 

Country/

    Jurisdiction/    

Court

 

 

Parties

  

Description

  

 Date Suit 

Filed

                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                   

Irbesartan

 

 Type of 

Action 

  Brought    

 

 

Country/

    Jurisdiction/    

Court

 

 

Parties

  

Description

  

 Date Suit 

Filed

                                                           

 

S-25

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION